 



Exhibit 10.7
SYBASE, INC. 401(k) PLAN
(October 15, 2004 Restatement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page PREAMBLE  
 
    1   SECTION 1  
DEFINITIONS
    2     1.1    
Affiliate
    2     1.2    
Alternate Payee
    2     1.3    
Beneficiary
    2     1.4    
Board of Directors
    2     1.5    
Code
    3     1.6    
Committee
    3     1.7    
Company
    3     1.8    
Compensation
    3     1.9    
Disability or Disabled
    4     1.10    
Discretionary Contribution
    4     1.11    
Eligible Employee
    4     1.12    
Employee
    5     1.13    
Employer or Employers
    5     1.14    
Employer Contributions
    5     1.15    
Employment Date
    5     1.16    
Entry Date
    5     1.17    
ERISA
    5     1.18    
Highly Compensated Employee or HCE
    6     1.19    
Hour of Service
    6     1.20    
Investment Funds
    7     1.21    
Investment Manager
    7     1.22    
Leased Employee
    7     1.23    
Leave of Absence
    8     1.24    
Matching Contribution
    8     1.25    
Member
    8     1.26    
Member’s Account or Account
    8     1.27    
Normal Retirement Age
    9     1.28    
One-Year Break in Service
    9     1.29    
Plan
    9     1.30    
Plan Year
    10  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   1.31    
Reemployment Date
    10     1.32    
Salary Deferrals
    10     1.33    
Service
    10     1.34    
Severance Date
    10     1.35    
Severance Period
    11     1.36    
Trust Fund
    11     1.37    
Trustee
    11     1.38    
Valuation Date
    11     1.39    
Year of Service
    11   SECTION 2  
ELIGIBILITY AND MEMBERSHIP
    11     2.1    
Initial Eligibility
    11     2.2    
Subsequent Eligibility
    12     2.3    
Employer Aggregation
    12     2.4    
Active Membership
    12     2.5    
Voluntary Suspension
    13     2.6    
Mandatory Suspension
    13     2.7    
Termination of Membership
    13     2.8    
Reemployment
    14   SECTION 3  
SALARY DEFERRALS
    14     3.1    
Salary Deferrals
    14     3.2    
Salary Deferral Election
    17     3.3    
Payment of Salary Deferrals
    20     3.4    
After-Tax Contributions
    20   SECTION 4  
EMPLOYER CONTRIBUTIONS
    20     4.1    
Matching Contributions
    20     4.2    
Discretionary Contributions
    25     4.3    
Timing
    25     4.4    
Periodic Contributions
    26     4.5    
Reinstatements
    26     4.6    
Profits Not Required
    26   SECTION 5  
ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS
    26     5.1    
Salary Deferrals
    26  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   5.2    
Matching Contributions
    27     5.3    
Discretionary Contributions
    27     5.4    
Limitations on Allocations
    27     5.5    
Investment
    31   SECTION 6  
ACCOUNTS AND INVESTMENT FUNDS
    32     6.1    
Members’ Accounts
    32     6.2    
Trust Fund Assets
    32     6.3    
Investment Funds
    33     6.4    
Valuation of Members’ Accounts
    34     6.5    
Statements of Members’ Accounts
    34   SECTION 7  
VESTING
    34     7.1    
Salary Deferral, Discretionary and Rollover Accounts
    34     7.2    
Matching Accounts
    35     7.3    
Forfeitures
    36   SECTION 8  
DISTRIBUTIONS
    37     8.1    
Events Permitting Distribution
    37     8.2    
Times for Distribution
    38     8.3    
Consent Requirement
    39     8.4    
Limitations on Deferral
    39     8.5    
Death Distribution
    40     8.6    
Distribution Methods
    41     8.7    
Beneficiary Designations
    43     8.8    
Payments to Minors or Incompetents
    44     8.9    
Undistributable Accounts
    44   SECTION 9  
WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS
    45     9.1    
Amount Subject to Withdrawal
    45     9.2    
Hardship Withdrawal
    45     9.3    
Age 591/2 Withdrawal
    47     9.4    
Withdrawal From XcelleNet Rollover Accounts
    47     9.5    
Loans to Members
    47     9.6    
Qualified Domestic Relations Orders
    51  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page SECTION 10  
ADMINISTRATION OF THE PLAN
    52     10.1    
Plan Administrator
    52     10.2    
Committee
    52     10.3    
Actions by Committee
    52     10.4    
Powers of Committee
    53     10.5    
Fiduciary Responsibilities
    54     10.6    
Investment Responsibilities
    54     10.7    
Decisions of Committee
    55     10.8    
Administrative Expenses
    56     10.9    
Eligibility to Participate
    56     10.10    
Indemnification
    56   SECTION 11  
TRUST FUND AND CONTRIBUTIONS
    56     11.1    
Trust Fund
    56     11.2    
No Diversion of Assets
    57     11.3    
Continuing Conditions
    57     11.4    
Change of Investment Alternative
    58     11.5    
Rollover Contributions
    58   SECTION 12  
MODIFICATION OR TERMINATION OF PLAN
    59     12.1    
Employers’ Obligations Limited
    59     12.2    
Right to Amend or Terminate
    59     12.3    
Effect of Termination
    60   SECTION 13  
TOP-HEAVY PLAN
    60     13.1    
Top-Heavy Plan Status
    60     13.2    
Top-Heavy Plan Provisions
    61   SECTION 14  
GENERAL PROVISIONS
    62     14.1    
Plan Information
    62     14.2    
Inalienability
    62     14.3    
Rights and Duties
    62     14.4    
No Enlargement of Employment Rights
    63     14.5    
Apportionment of Duties
    63     14.6    
Merger, Consolidation or Transfer
    63     14.7    
Military Service
    64     14.8    
Applicable Law
    64     14.9    
Severability
    64     14.10    
Captions
    64   EXECUTION  
 
    64   APPENDIX A  
 
    A-2  

(iv)



--------------------------------------------------------------------------------



 



SYBASE, INC. 401(k) PLAN
(October 15, 2004 Restatement)
PREAMBLE
     Sybase, Inc. (the “Company”), having established the Sybase, Inc. 401(k)
Plan (the “Plan”) effective as of January 1, 1987, and amended and restated the
Plan on several occasions, hereby again amends and restates the Plan in its
entirety, effective (generally) as of October 15, 2004, except as otherwise
indicated herein.
     The Plan is maintained for the benefit of Eligible Employees and of the
Company and its participating Affiliates, in order to provide Eligible Employees
with an opportunity to defer portions of their compensation on a pre-tax basis,
to enable them to share in the Employers’ profits, and thereby to assist them in
providing for their retirement. The Plan is intended to qualify as (1) a
profit-sharing plan (within the meaning of Section 401(a) of the Code), which
includes a qualified cash or deferred arrangement (within the meaning of Section
401(k) of the Code), and (2) a 404(c) plan (within the meaning of Section 404(c)
of ERISA).
     The following plans have been merged with and into the Plan: (1) effective
January 5, 1990, the D&N Systems Profit Sharing 401(k) Plan, (2) effective
December 31, 1994, the Micro Decisionware, Inc. Employees Profit Sharing Plan,
(3) effective January 1, 2002, the Financial Fusion, Inc. 401(k) Plan, and
(4) effective October 15, 2004, the XcelleNet Inc. 401(k) Plan (the “XcelleNet
Plan” and, together with the foregoing plans, the “Merged Plans”).
     In general, the effective date of this Plan with respect to the Merged
Plans shall be the effective date of the plan mergers set forth above; provided,
however, the Plan shall have such earlier effective dates as are required to
enable the Merged Plans contained herein to fully satisfy

 



--------------------------------------------------------------------------------



 



the “Pre-Merger Qualification Requirements” (as defined below). Accounts of
participants in the Merged Plans shall be transferred to the corresponding
Accounts established under this Plan. This transfer shall be made in a manner
which preserves the existing vested balance of each transferred Account as of
the effective date of the plan merger. For purposes of the Merged Plans, a
“Pre-Merger Qualification Requirement” shall be any requirement of the Code for
which no provision satisfying that requirement was included in the Merged Plans
before their merger into this Plan.
SECTION 1
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     1.1 Affiliate. “Affiliate” means a corporation, trade or business which is,
together with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
Section 414(b), (c), (m) or (o) of the Code), but only for the period during
which such other entity is so affiliated with any Employer.
     1.2 Alternate Payee. “Alternate payee” means any spouse, former spouse,
child or other dependent (within the meaning of Section 152 of the Code) of a
Member who is recognized by a QDRO (as defined in Section 9.6) as having a right
to receive any immediate or deferred payment from a Member’s Account under this
Plan.
     1.3 Beneficiary. “Beneficiary” means the individual(s) and/or trust(s)
entitled to receive benefits under the Plan upon the death of a Member in
accordance with Section 8.7.
     1.4 Board of Directors. “Board of Directors” means the Board of Directors
of the Company, as from time to time constituted or, with respect to any
particular action required or

2



--------------------------------------------------------------------------------



 



permitted to be taken by the Board of Directors, the Executive Committee of the
Board of Directors of the Company.
     1.5 Code. “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code shall include such Section, any
valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such Section.
     1.6 Committee. “Committee” means the administrative committee appointed by
the Board of Directors pursuant to Section 10.2 and charged with responsibility
for the general administration of the Plan pursuant to Section 10.
     1.7 Company. “Company” means Sybase, Inc., a Delaware corporation, and any
successor by merger, consolidation or otherwise that assumes the obligations of
the Company under the Plan.
     1.8 Compensation. “Compensation” means the amount of an Employee’s wages
(within the meaning of Section 3401(a) of the Code) and all other payments of
compensation which an Employer is required to report in Box 1 (“wages, tips,
other compensation”) of IRS Form W-2 (or its successor), without regard to any
rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the agricultural
labor exception), subject to the following provisions:
          (a) Compensation shall include (1) Salary Deferrals under this Plan
and any other amounts that are contributed under an employee benefit plan by any
Employer or Affiliate pursuant to a compensation reduction agreement and are not
includible in gross income under Section 401(k), 402(e)(3), 125 or 132(f)(4) of
the Code, (2) overtime and shift differential payments, (3) vacation or
sabbatical pay, (4) commissions, and (5) bonuses.
          (b) Compensation shall exclude special allowances (such as severance
payments, moving expenses, car expenses, tuition reimbursements, meal
allowances, the cost of excess group life insurance income includible in taxable
income, and similar items) and contributions made or benefits paid by any
Employer under this Plan or any other employee benefit plan (within the meaning
of Section 3(3) of ERISA).

3



--------------------------------------------------------------------------------



 



          (c) No portion of the Compensation of any Member for a Plan Year which
exceeds the Dollar Limit shall be taken into account for any purpose under the
Plan for any Plan Year. “Dollar Limit” means $200,000 (as adjusted pursuant to
Sections 401(a)(17)(B) and 415(d) of the Code).
     1.9 Disability or Disabled. “Disability” or “Disabled” means or refers to a
disability of a permanent nature that, based upon a certificate of one or more
competent medical authorities, prevents an Employee from earning a reasonable
livelihood from any employment or occupation. The Committee shall determine
whether a Member has become Disabled, in accordance with uniform principles
consistently applied, on the basis of such evidence as it deems necessary and
advisable. The Committee may employ one or more physicians to examine a Member
and to investigate health or medical statements made by or on behalf of a Member
and may rely upon such evidence as it deems sufficient. The Committee’s
determination as to a Member’s Disability shall be final.
     1.10 Discretionary Contribution. “Discretionary Contribution” means the sum
of all amounts contributed under the Plan by the Employers in accordance with
Sections 4.2 and 5.3.
     1.11 Eligible Employee. “Eligible Employee” means every Employee of an
Employer except:
          (a) An Employee who is a member of a collective bargaining unit and
who is covered by a collective bargaining agreement where retirement benefits
were the subject of good faith bargaining, unless the agreement specifically
provides for coverage of such unit under this Plan;
          (b) An individual employed by any corporation or other business entity
that is merged or liquidated into, or whose assets are acquired by any Employer,
unless the Company’s Chief Executive Officer (in his or her discretion) directs
in writing that the employees of such corporation or other business entity, as
the case may be, shall be Eligible Employees under the Plan;
          (c) An Employee whose Compensation is not paid from any Employer’s
U.S. payroll;
          (d) An individual who, as to any period of time, is classified or
treated by an Employer as an independent contractor, a consultant, a Leased
Employee, a vendor, a distributor,

4



--------------------------------------------------------------------------------



 



or an employee of an employment agency or any entity other than an Employer,
even if such individual is subsequently determined to have been a common-law
employee of the Employer during such period; and
          (e) An Employee classified as a temporary, intern or “co-op” employee
under the Employer’s regular personnel policies; provided, however, that any
such Employee who is credited with at least 1,000 Hours of Service for a
12-month period beginning on his or her date of hire or any anniversary thereof
and who is employed with an Employer or Affiliate on the last day of such
12-month period shall become an Eligible Employee as of the Entry Date that next
follows the last day of such 12-month period.
     1.12 Employee. “Employee” means an individual who is a common-law employee
or Leased Employee of any Employer or Affiliate. However, if Leased Employees
constitute less than twenty percent (20%) of the nonhighly compensated work
force (within the meaning of Section 414(n)(5)(C)(ii) of the Code), the term
“Employee” shall not include those Leased Employees who are covered by a plan
described in Section 414(n)(5) of the Code.
     1.13 Employer or Employers. “Employer” or “Employers” means any one or all
of the Company and those Affiliates which have adopted this Plan with the
written approval of the Company’s Chief Executive Officer.
     1.14 Employer Contributions. “Employer Contributions” mean the amounts
contributed by the Employers as Discretionary or Matching Contributions to the
Trust Fund in accordance with Section 4, but excluding Salary Deferrals.
     1.15 Employment Date. “Employment Date” means the date on which an Employee
first completes an Hour of Service.
     1.16 Entry Date. “Entry Date” means every business day.
     1.17 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended. Reference to a specific Section of ERISA shall include such
Section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
Section.

5



--------------------------------------------------------------------------------



 



     1.18 Highly Compensated Employee or HCE. “Highly Compensated Employee” or
“HCE” means a Highly Compensated Active Employee or a Highly Compensated Former
Employee, as defined below:
          (a) “Highly Compensated Active Employee” means any Employee who
performs services for an Employer or Affiliate during the Determination Year and
who:
                    (1) Received Compensation in excess of $85,000 (as adjusted
pursuant to Sections 414(q)(1) and 415(d) of the Code) during the Look-Back
Year; or
                    (2) Is or was a 5-percent owner (within the meaning of
Section 414(q)(2) of the Code) at any time during the Determination Year or the
Look-Back Year.
          (b) “Highly Compensated Former Employee” means any Employee who
(1) separated (or was deemed to have separated) from service prior to the
Determination Year, (2) performed no services for any Employer or Affiliate
during the Determination Year, and (3) was a Highly Compensated Active Employee
for either the separation year or any Determination Year ending on or after his
or her 55th birthday.
          (c) The determination of who is a Highly Compensated Employee shall be
made in accordance with Section 414(q) of the Code.
          (d) For purposes of applying this Section 1.18:
                    (1) “Determination Year” means the Plan Year for which the
determination is being made;
                    (2) “Look-Back Year” means the Plan Year immediately
preceding the Determination Year; and
                    (3) “Compensation” means Total Compensation (as defined in
Section 5.4.2(d)).
     1.19 Hour of Service. “Hour of Service” means each hour for which an
Employee is directly or indirectly paid or entitled to payment by an Employer or
Affiliate for the performance of duties.
          (a) No Duties Performed. Except as otherwise provided in subsection
(b) below, no Hours of Service shall be credited for periods during which no
duties are performed if payment by an Employer or Affiliate is made or due under
a plan maintained solely for the purpose of complying with applicable worker’s
compensation, unemployment compensation or disability insurance laws, or is made
as reimbursement to an Employee for medical or medically related expenses. In no
event will more than 501 Hours of Service be credited under this

6



--------------------------------------------------------------------------------



 



paragraph (a) on account of any single continuous period during which an
Employee performs no duties.
          (b) Crediting Rules. Hours of Service shall be credited under this
Section 1.19 in accordance with U.S. Department of Labor
Regulation Section 2530.200b-2(b) and (c).
                    (1) Family-Related Absences. In the case of an Employee who
is absent from active employment with an Employer or Affiliate by reason of a
Family Related Absence (as defined in Section 1.28), “Hour of Service” means any
hour that is not credited as an Hour of Service (because the Employee is not
paid or entitled to payment therefor) but which would otherwise normally have
been credited to the Employee (but for the absence) under this Section 1.19. In
any case in which the Committee is unable to determine the number of hours that
would otherwise normally have been credited to an Employee (but for the absence)
under this paragraph (d), the Employee shall be credited with eight Hours of
Service for each day of the absence. Notwithstanding the foregoing, (1) no more
than 501 Hours of Service shall be credited under this paragraph (b) to any
individual on account of any single pregnancy, birth, placement or other Family
Related Absence, and (2) the hours described in this paragraph (b) shall be
treated as Hours of Service (A) for the Plan Year in which the absence begins,
to the extent required to credit the Employee with 1,000 Hours of Service for
that Plan Year, and (B) with respect to the remainder of the 501 Hours of
Service maximum, for the next following Plan Year.
     1.20 Investment Funds. “Investment Funds” means (collectively) the
investment funds described in Section 6.3.
     1.21 Investment Manager. “Investment Manager” means any investment manager
appointed by the Committee in accordance with Section 10.6.
     1.22 Leased Employee. “Leased Employee” means any person (a) who performs
services for the Employer (other than an employee of the Employer) pursuant to
an agreement between the Employer and any other person (the “leasing
organization”), (b) who has performed such services on substantially full-time
basis for a period of at least one year, and (c) effective for Plan Years
beginning after December 31, 1996, whose services are performed under the
primary direction or control of the Employer. Contributions or benefits provided
to a Leased Employee by the leasing organization which are attributable to
services performed for the Employer or any Affiliate shall be treated as
provided by an Employer.

7



--------------------------------------------------------------------------------



 



     1.23 Leave of Absence. “Leave of Absence” means the period of an Employee’s
absence from active employment:
          (a) Authorized by any Employer in accordance with its established and
uniformly administered personnel policies, provided that the Employee returns to
active employment after the authorized absence period expires, unless the
Employee’s failure to return is attributable to his or her retirement or death;
or
          (b) Because of military service in the armed forces of the United
States, provided that the Employee returns to active employment following
discharge within the period during which he or she retains reemployment rights
under federal law.
     1.24 Matching Contribution. “Matching Contribution” means the sum of all
amounts contributed under the Plan by the Employers in accordance with
Section 4.1 and 5.2.
     1.25 Member. “Member” means an Eligible Employee who has become a Member of
the Plan pursuant to Section 2.1 or 2.2 and has not ceased to be a Member
pursuant to Section 2.7.
          (a) For each Plan Year, a Member shall be classified as an “Active
Member” if (1) he or she has enrolled in the Plan for any portion of the Plan
Year by authorizing the required Salary Deferrals in accordance with
Sections 2.4, 3.1 and 3.2, or (2) his or her active membership is resumed during
the Plan Year after the end of a suspension period in accordance with
Section 2.5 or 2.6.
          (b) A Member who is not an Active Member shall be classified as an
“Inactive Member.”
          (c) “Acquired Member” means a Member whose account balance was
transferred to this Plan from an Acquired Plan (as defined in Section 1.29).
          (d) “Transferred Member” means an Employee who was a participant in a
Terminated Plan (as defined in Section 1.29) immediately prior to the
termination of such Terminated Plan.
          (e) “XcelleNet Member” means a Member who was a participant in the
XcelleNet Plan immediately prior to its merger with and into the Plan.
     1.26 Member’s Account or Account. “Member’s Account” or “Account” means as
to any Member the separate account maintained in order to reflect his or her
interest in the Plan. Each Member’s Account may be comprised of up to five
separate subaccounts, as follows:

8



--------------------------------------------------------------------------------



 



          (a) “Discretionary Account” means the subaccount maintained to record
the Discretionary Contributions made on behalf of the Member pursuant to
Sections 4.2 and 5.3 and any adjustments relating thereto.
          (b) “Matching Account” means the subaccount maintained to record
Matching Contributions made on behalf of the Member pursuant to Section 4.1 and
any adjustments relating thereto.
          (c) “Rollover Account” means the subaccount maintained to record any
transfers to the Plan made by or on behalf of a Member pursuant to Section 11.5
and any adjustments relating thereto.
          (d) “Salary Deferral Account” means the subaccount maintained to
record the Salary Deferrals made on behalf of the Member pursuant to Section 3
and any adjustments relating thereto.
          (e) “XcelleNet Rollover Account” means the subaccount maintained to
record transfers to the Plan made on behalf of an XcelleNet Member and described
in Section 6.1(e).
     1.27 Normal Retirement Age. “Normal Retirement Age” means age 62.
     1.28 One-Year Break in Service. “One-Year Break in Service” means a
Severance Period of 12 consecutive months or, if the Severance Period began
during a Family-Related Absence, 24 consecutive months. “Family-Related Absence”
means an absence from work by reason of the pregnancy of the Employee, the birth
of a child of the Employee, the placement of a child with the Employee in
connection with the adoption of the child by the Employee, for purposes of
caring for the Employee’s child for a period beginning immediately following
such birth or placement, or a family medical leave under the Family and Medical
Leave Act of 1993, as amended.
     1.29 Plan. “Plan” means the Sybase, Inc. 401(k) Plan, as set forth in this
instrument and as heretofore or hereafter amended from time to time.
          (a) “Acquired Plan” means (1) all of the Merged Plans other than the
XcelleNet Plan; and (2) any other tax-qualified defined contribution plan under
which participants had optional forms of benefit of a type described in
Appendix A (relating to Acquired Members’ Accounts) and which has been merged
into this Plan.

9



--------------------------------------------------------------------------------



 



          (b) “Terminated Plan” means (1) the Neon 401(k) Plan, which was
terminated pursuant to the terms of an Agreement and Plan of Reorganization,
effective April 27, 2001 before the Company acquired New Era of Networks, Inc,
(“Neon”) on June 19, 2001; and (2) any other tax-qualified defined contribution
plan under which participants both received matching contributions for the year
in which the plan was terminated and became employees of an Employer as the
result of the Company’s acquisition of their employer or another company
participating in such plan or a substantial portion of its assets.
     1.30 Plan Year. “Plan Year” means the fiscal year of the Company, which is
the calendar year.
     1.31 Reemployment Date. “Reemployment Date” means the date on which an
Employee first completes an Hour of Service after a Severance Date.
     1.32 Salary Deferrals. “Salary Deferrals” means as to each Member the
amounts contributed under the Plan by the Employers in accordance with
Section 3.3, pursuant to the salary deferral election made by the Member in
accordance with Sections 3.1 and 3.2.
     1.33 Service. “Service” means as to each Employee (i) each period beginning
on his or her Employment or Reemployment Date and ending on his or her next
Severance Date; (ii) each Severance Period lasting no more than 12 months; and
(iii) each period constituting a Leave of Absence. An Employee’s Service shall
include periods of employment with–
          (a) Any other employer which the Committee determines is a
“predecessor employer” with respect to any Employer (within the meaning of
Section 414(a) of the Code); and
          (b) An employer prior to the date on which it became an Affiliate (but
only to the extent approved by the Board of Directors), provided that any such
period otherwise qualifies as Service under this Section 1.33.
     1.34 Severance Date. “Severance Date” means the earlier of (a) the date on
which an Employee retires or dies or his or her employment with all Employers
and Affiliates otherwise terminates, or (b) the first anniversary of the first
date of a period in which an Employee remains absent from service with all
Employers and Affiliates for any reason other than (1) his or her retirement,
death or other termination of employment, or (2) a Leave of Absence.

10



--------------------------------------------------------------------------------



 



     1.35 Severance Period. “Severance Period” means each period beginning on an
Employee’s Severance Date and ending on his or her next Reemployment Date.
     1.36 Trust Fund. “Trust Fund” means the trust fund established by and
maintained under the trust agreement entered into by and between any Employer
and the Trustee, as amended from time to time (the “Trust Agreement”), for the
purpose of funding the benefits provided by the Plan, as provided in Section 11.
     1.37 Trustee. “Trustee” means (a) The Northern Trust Company through
April 30, 2001; (b) Fidelity Management Trust Company from May 1, 2001; and
(c) any additional, predecessor, successor or substituted trustee or trustees
from time to time acting as Trustee of the Trust Fund.
     1.38 Valuation Date. “Valuation Date” means every business day on which the
New York Stock Exchange, each Investment Manager (if any), and each manager of
the collective investment funds in which the investment Funds are invested, are
open for business.
     1.39 Year of Service. “Year of Service” means a period consisting of 365 or
366 (as applicable) days of Service. An Employee’s total number of Years of
Service shall be calculated by adding all periods to be included in his or her
Service and expressing any remaining period as a fractional Year of Service.
SECTION 2
ELIGIBILITY AND MEMBERSHIP
     2.1 Initial Eligibility. Each individual who is both a Member of the Plan
on October 14, 2004 and an Eligible Employee on October 15, 2004, shall continue
as a Member on October 15, 2004.

11



--------------------------------------------------------------------------------



 



     2.2 Subsequent Eligibility. An Employee who has not become a Member
pursuant to Section 2.1 shall become a Member of the Plan on the Entry Date that
coincides with or next follows the date he or she becomes an Eligible Employee.
     2.3 Employer Aggregation. The status of an Employee as an Eligible Employee
shall not be adversely affected merely by reason of his or her service with more
than one Employer during any Plan Year. The transfer of a Member from service
with an Employer to service with an Affiliate which is not an Employer shall not
constitute an event entitling the Member to a distribution under Section 8.
     2.4 Active Membership. Each Member’s decision to become an Active Member
shall be entirely voluntary.
          2.4.1 Active Membership. An Employee who has become a Member under
Section 2.1 or 2.2 may elect to become an Active Member, effective as of the
first day of any later payroll period on which he or she is an Eligible
Employee, provided that he or she elects to make Salary Deferrals in such manner
and within such advance notice period as the Committee shall specify, in
accordance with Section 3.
          2.4.2 Inactive Membership. A Member who does not elect to become an
Active Member when eligible to do so, or whose active membership is suspended
pursuant to Section 2.5 or 2.6, shall be treated as an Inactive Member until the
date as of which he or she elects to become an Active Member.
          2.4.3 Effect of Inactive Membership. With respect to a Member’s period
of inactive membership, he or she shall neither make any Salary Deferrals nor
share in the allocation of Matching Contributions, and he or she may not later
make the Salary Deferrals that he or she might otherwise have during such
period. However, an Inactive Member’s Account

12



--------------------------------------------------------------------------------



 



shall continue to share in the allocation of earnings and gains (or losses) of
the Trust Fund as provided in Section 6.4.
     2.5 Voluntary Suspension. An Active Member may voluntarily suspend his or
her active membership in the Plan, thereby suspending his or her Salary
Deferrals and becoming an Inactive Member for future payroll periods during the
suspension period, by giving notice to the Committee in such manner and within
such advance notice period as the Committee shall specify. No distribution shall
be made to a Member merely by reason of a suspension of his or her active
membership. A Member whose active membership in the Plan has been suspended may
voluntarily resume his or her Salary Deferrals, effective with respect to
Compensation paid for any payroll period beginning on or after the date he or
she elects to resume Salary Deferrals, by again electing to become an Active
Member in accordance with Section 2.4.
     2.6 Mandatory Suspension. If a Member (1) ceases to be an Eligible Employee
because he or she ceases to meet the requirements of Section 1.11, (2) is
transferred to employment with an Affiliate which is not an Employer, or
(3) ceases to receive Compensation prior to his or her separation from service
with all Employers and Affiliates (e.g., is granted an unpaid Leave of Absence
or placed on layoff or furlough status), then:
          (a) His or her active membership shall be suspended (in accordance
with Section 2.4.3) for each payroll period beginning on or after the date he or
she becomes ineligible;
          (b) He or she shall be treated as an Inactive Member for the duration
of the suspension period; and
          (c) After he or she again becomes an Eligible Employee and all
conditions described in clauses (1) through (3) above cease to apply, his or her
status as an Active Member may be resumed only in accordance with Section 2.4.1.
     2.7 Termination of Membership. An Eligible Employee who has become a Member
shall remain a Member until he or she separates from service with all Employers
and Affiliates

13



--------------------------------------------------------------------------------



 



terminates or, if he or she remains alive, until his or her entire Account
balance is distributed (whichever is later).
     2.8 Reemployment. A former Member who is reemployed as an Eligible Employee
shall again become a Member on his or her Reemployment Date. A former Employee
who is reemployed as an Eligible Employee, but who had not become a Member
during his or her prior period of Service, shall become a Member on his or her
Reemployment Date.
SECTION 3
SALARY DEFERRALS
     3.1 Salary Deferrals. Each Active Member may elect to defer portions of his
or her Compensation payments and to have the amounts of such Salary Deferrals
contributed by the Employers to the Trust Fund and credited to his or her Salary
Deferral Account under the Plan, provided that he or she elects to make Salary
Deferrals in such manner and within such advance notice period as the Committee
shall specify. Subject to Section 5.4, an Active Member may elect to defer a
portion of each payment of Compensation that would otherwise be made to him or
her, after the election becomes and while it remains effective, by any whole
percentage that does not exceed forty percent (40%).
          3.1.1 Section 401(k) Ceiling. Notwithstanding any contrary Plan
provision, the Committee:
          (a) May suspend or limit any Member’s salary deferral election at any
time in order to prevent the cumulative amount of the Salary Deferrals
contributed on behalf of the Member for any calendar year from exceeding the
Section 401(k) Ceiling;
          (b) Shall cause any amount allocated to the Member’s Account as an
excess deferral (calculated by taking into account only amounts deferred under
this and any other cash or deferred arrangement maintained by any Employer or
Affiliate and qualified under Section 401(k) of the Code), together with any
income allocable thereto for the calendar year to which the excess deferral
relates, to be distributed to the Member no later than the April 15 that next
follows the year of deferral in accordance with Section 402(g)(2)(A) of the
Code; and

14



--------------------------------------------------------------------------------



 



          (c) May cause any other amount allocated to the Member’s Account as an
excess deferral, together with any income allocable thereto for the calendar
year to which the excess deferral relates, to be distributed to the Member in
accordance with Section 402(g)(2)(A) of the Code.
          (d) Any Matching Contributions allocated to the Member’s Matching
Account by reason of any excess deferral distributed pursuant to paragraph
(b) or (c), together with any income allocable thereto for the calendar year to
which the excess deferral relates, shall be forfeited at the time such
distribution is made and applied to reduce the next succeeding Matching
Contribution to the Plan, without regard to the extent of the Member’s vested
interest in his or her Matching Account.
          (e) “Section 401(k) Ceiling” means the dollar limit prescribed in
Section 402(g)(1) of the Code (as adjusted pursuant to Sections 402(g)(5) and
415(d) of the Code).
          3.1.2 Limitations on HCE Members. For any Plan Year, the Committee (in
its discretion) may limit the period for which, and/or specify a lesser maximum
percentage at which, Salary Deferrals may be elected by HCE Members (as defined
in Section 3.1.3) in such manner as may be necessary or appropriate in order to
assure that the limitation described in Section 3.1.4 will be satisfied.
          3.1.3 HCE and Non-HCE Members. All Members who are Eligible Employees
at any time during a Plan Year (whether or not they are Active Members), and who
are Highly Compensated Employees (as defined in Section 1.18) with respect to
the Plan Year, shall be “HCE Members” for the Plan Year. All other Members who
are Eligible Employees at any time during the immediately preceding Plan Year,
and who were not Highly Compensated Employees with respect to that Plan Year,
shall be “Non-HCE Members” for the immediately preceding Plan Year.
          3.1.4 Deferral Percentage Limitation. In no event shall the actual
deferral percentage, determined in accordance with Section 3.1.5 (the “ADP”),
for the HCE Members for a Plan Year exceed the maximum ADP, as determined by
reference to the ADP for the Non-HCE Members for the immediately preceding Plan
Year, in accordance with the following table:

15



--------------------------------------------------------------------------------



 



     
If the ADP for the
Non-HCE Members
(“NHCEs’ ADP”) is:
  Then the Maximum ADP
for the HCE Members is:       Less than 2%   2.0 x NHCEs’ ADP 2% to 8%   NHCEs’
ADP + 2% More than 8%   1.25 x NHCEs’ ADP

          3.1.5 Actual Deferral Percentage. The actual deferral percentage for
the HCE or Non-HCE Members for any Plan Year shall be calculated by computing
the average of the percentages (calculated separately for each HCE or Non-HCE
Member) (the “Deferral Rates”) determined by dividing (1) the total of (i) all
Salary Deferrals made by the Member and creditable to his or her Salary Deferral
Account for the Plan Year, and (ii) in the case of a Non-HCE Member, such
portion of the Matching Contributions made on his or her behalf as the Committee
elects to treat as Salary Deferrals to the extent permitted by Treas. Reg. §
1-401(k)-1(b) and 1.401(k)-1(g)(13) for purposes of calculating ADPs and ACPs,
by (2) his or her Testing Compensation (as defined in Section 3.1.6) for the
Plan Year. In computing a Member’s Deferral Rate, the following special rules
shall apply:
          (a) The Deferral Rates shall be determined with reference to the
Deferrals and Testing Compensation for the Plan Year being tested for HCE
Members and the immediately preceding Plan Year for Non-HCE Members.
          (b) If any Employer or Affiliate maintains any other cash or deferred
arrangement which is aggregated by the Company with this Plan for purposes of
applying Section 401(a)(4) or 410(b) of the Code, all such cash or deferred
arrangements shall be treated as one plan for purposes of applying
Section 3.1.4.
          (c) If an HCE Member is a participant in any other cash or deferred
arrangement maintained by any Employer or Affiliate, the separate deferral rates
determined for the Member under all such cash or deferred arrangements shall be
aggregated, for purposes of applying Section 3.1.4, with the separate Deferral
Rate determined for the Member under this Section 3.1.5.

16



--------------------------------------------------------------------------------



 



          3.1.6 Testing Compensation. For purposes of applying Sections 3.1, 3.2
and 4.1 and the discrimination tests of Sections 401(k)(3) and 401(m)(2) of the
Code, “Testing Compensation” means with respect to any Member:
          (a) His or her Total Compensation (as defined in Section 5.4.2(d)); or
          (b) The amount of his or her compensation calculated by the Committee
in a manner which satisfies applicable requirements of Treas. Reg. §
1.401(k)-1(g)(2)(i).
          (c) Notwithstanding the foregoing, no amount in excess of the Dollar
Limit (as defined in Section 1.8(c)) shall be taken into account under this
Section 3.1.6 for any Plan Year.
          (d) Compensation for periods prior to the time that an Employee became
a Member may (but need not) be taken into account.
          3.1.7 Catch-Up Contributions. Notwithstanding any contrary Plan
provision, all Employees who are Members eligible to make Salary Deferrals under
this Plan and who have attained age 50 before the close of the Plan Year shall
be eligible to make “catch-up contributions” in accordance with, and subject to
the limitations of, section 414(v) of the Code. Such “catch-up contributions”
shall not be taken into account for purposes of applying Section 4.1 (relating
to Matching Contributions) or any Plan provisions implementing required
limitations of sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy Plan provisions implementing the requirements of
section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the Code, as
applicable, by reason of such “catch-up contributions” being or having been made
under the Plan.
     3.2 Salary Deferral Election. Each Active Member shall determine the
percentage of his or her Compensation that shall be deferred and contributed to
the Trust Fund as his or her Salary Deferrals at the time he or she becomes an
Active Member, and the Member thereafter may redetermine such percentage as of
any future Entry Date. In either event, (a) the Active Member shall make a
salary deferral election with respect to his or her Salary Deferrals, in such

17



--------------------------------------------------------------------------------



 



manner and within such advance notice period as the Committee shall specify, and
(b) no Salary Deferrals shall be made by any Active Member except in accordance
with his or her salary deferral election and the limitations of Sections 3.1 and
5.4.
          3.2.1 Amount. The amount of Salary Deferrals that may be contributed
with respect to the Compensation paid to any Active Member on any date shall be
the amount in dollars and cents that is nearest to the amount of Compensation
subject to the deferral election multiplied by the percentage elected by the
Member pursuant to Section 3.1.
          3.2.2 Changes or Cancellation. An Active Member may change the
percentage determined under the first sentence of this Section 3.2 by giving
notice of such change, in such manner and within such advance notice period as
the Committee shall specify, effective with respect to Compensation paid on such
date as the Committee (in its discretion) may specify. The salary deferral
election made by an Active Member shall remain in effect until his or her active
membership in the Plan is terminated, except to the extent that the election is
suspended in accordance with Section 2.5, 2.6 or 9.2.3, changed in accordance
with this Section 3.2.2, or reduced pursuant to Section 3.1.1 or 3.1.2.
          3.2.3 Potential Excess ADP. In the event that (but for the application
of this Section 3.2.3) the Committee determines that the ADP for HCE Members
would exceed the maximum permitted under Section 3.1.4 for a Plan Year (the “ADP
Maximum”), then the Committee (in its discretion) may reduce, in accordance with
Section 3.1.2, the percentages or amounts of Salary Deferrals subsequently to be
contributed on behalf of the HCE Members by such percentages or amounts as, and
for as long as, the Committee (in its discretion) may determine is necessary or
appropriate in the circumstances then prevailing.

18



--------------------------------------------------------------------------------



 



          3.2.4 Actual Excess ADP. In the event that the Committee determines
that the ADP for the HCE Members exceeds the ADP Maximum for any Plan Year, the
amount of any excess contributions (within the meaning of Section 401(k)(8)(B)
of the Code) contributed on behalf of any HCE Member, and the income allocable
thereto for the Plan Year to which the excess contributions relate, shall be
distributed to the HCE Member before the close of the next following Plan Year.
          (a) Determination of Excess Contributions. Effective January 1, 1997,
the amount of excess contributions for an HCE Member shall be determined in the
following manner:
                    (1) With respect to each HCE Member whose Deferral Rate
exceeds the ADP Maximum, the Committee shall calculate an excess contribution
amount by calculating the excess of (A) his or her Salary Deferrals, over
(B) the product of the ADP Maximum times his or her Testing Compensation. The
aggregate of the excess contribution amounts for all such HCE Members shall be
the total excess contribution amount to be distributed pursuant to this
Section 3.2.4.
                    (2) The Salary Deferrals of the HCE Member with the highest
dollar amount of Salary Deferrals shall be reduced to the extent necessary to
satisfy the ADP test or to cause that dollar amount to equal the dollar amount
of Salary Deferrals of the HCE Member with the next highest dollar amount of
Salary Deferrals. This process shall be repeated until the total dollar amount
of such Salary Deferral reductions equals the total excess contributions
calculated pursuant to paragraph (a)(1) above.
                    (3) The amount of excess contributions to be distributed to
an HCE Member pursuant to this Section 3.2.4 shall be equal to the amount by
which his or her Salary Deferrals is reduced under paragraph (a)(2) above.
                    (4) The amount of excess contributions, as determined in
accordance with the method described in this paragraph (a), shall be reduced by
any excess deferrals previously distributed to the HCE Member for the Plan Year
under Section 3.1.1.
          (b) Determination of Allocable Income. The income allocable to any
excess contributions for the Plan Year, excluding income for the period between
the end of the Plan Year and the date of distribution, shall be determined in
accordance with Section 401(k)(8)(A)(i) of the Code.
          (c) Forfeiture of Related Matching Contributions. Any Matching
Contributions allocated to the Member’s Matching Account by reason of any excess
contributions distributed pursuant to this Section 3.2.4, together with any
income allocable thereto for the Plan Year to which the excess contributions
relate, shall be forfeited and applied to reduce the next

19



--------------------------------------------------------------------------------



 



succeeding Matching Contribution to the Plan, without regard to the extent of
the Member’s vested interest in his or her Matching Account.
          (d) Incorporation by Reference. The foregoing provisions of this
Section 3 are intended to satisfy the requirements of Section 401(k)(3) of the
Code and, to the extent not otherwise stated above, the provisions of
Section 401(k)(3) of the Code, Treas. Reg. § 1.401(k)-1(b) (to the extent not
inconsistent with amendments to the Code), and subsequent IRS guidance under
Section 401(k)(3) of the Code are incorporated herein by reference.
     3.3 Payment of Salary Deferrals. Subject to the provisions of Sections 3.1,
3.2, 11.3 and 12, the Employers shall pay to the Trust Fund the amounts elected
by Members to be contributed as Salary Deferrals pursuant to Section 3. Any
Salary Deferrals to be contributed with respect to Compensation paid on any date
in accordance with the preceding sentence shall be paid to the Trust Fund as
soon as practicable thereafter and in no event later than the 15th business day
of the month that next follows the month in which such Compensation was paid.
     3.4 After-Tax Contributions. In no event shall any Member be permitted to
make contributions to the Plan or Trust Fund on an after-tax basis.
SECTION 4
EMPLOYER CONTRIBUTIONS
     4.1 Matching Contributions. Subject to the provisions of this Section 4.1
and Sections 5.4, 11.3 and 12, the Employers shall contribute as Matching
Contributions to the Trust Fund amounts equal to fifty percent (50%) (the
“Matching Percentage”) of the Salary Deferrals made for each payroll period on
behalf of each Active Member who is an Employee (including an Employee who is
designated by the Company as having a short-term disability) on the last
business day of the Plan Year; provided, however, that:
          (a) The total amount of the Matching Contributions made on behalf of
any Member for a Plan Year shall not exceed the Maximum Match Amount (as defined
in Section 4.1.2) that applies for that Plan Year;

20



--------------------------------------------------------------------------------



 



          (b) Salary Deferrals that constitute “catch-up contributions” made
under Section 3.1.7 shall not be taken into account in calculating the amount of
the Matching Contribution (if any) to be made in respect of the Member’s Salary
Deferrals;
          (c) The Matching Percentage shall be applied on a Plan Year (rather
than a payroll period) basis in the case of any Member whose Salary Deferrals
cease during the Plan Year for any reason other than the voluntary suspension of
his or her active membership under Section 2.5 or cancellation of his or her
salary deferral election under Section 3.2.2; and
          (d) To the extent that current forfeitures are not used to reinstate
forfeited Matching Account balances pursuant to Section 7.3.3 or closed Accounts
pursuant to Section 8.9, they shall be applied to reduce the amount otherwise
required to be contributed by the Employers under this Section 4.1.
          4.1.1 Matching Percentage. The Matching Percentage may be increased
(or decreased) for any payroll period to such extent (if any) as the Company’s
Chief Executive Officer (in his or her discretion) may determine in writing,
provided that a decrease in the Matching Percentage must be announced to
eligible Members before the start of the payroll period involved. The Matching
Percentage rate shall be fifty percent (50%) for any payroll period for which a
different rate is not determined in accordance with the preceding sentence.
          4.1.2 Maximum Match Amount. The Company’s Chief Executive Officer (in
his or her discretion) may determine in writing the maximum amount of the
Matching Contribution that may be made on behalf of any Member for any Plan Year
under this Section 4.1 (the “Maximum Match Amount”). Effective January 1, 2000,
for any Plan Year for which a different dollar amount is not determined by
action taken and announced to eligible Members before the Plan Year begins, the
Maximum Match Amount shall be fifteen hundred dollars ($1,500.00).
Notwithstanding anything stated herein to the contrary, any matching
contributions made under the XcelleNet Plan on behalf of any XcelleNet Member
which are transferred to such Member’s Matching Account pursuant to the merger
of the XcelleNet Plan with and into the Plan shall not be taken into account in
applying the Maximum Match Amount.

21



--------------------------------------------------------------------------------



 



          4.1.3 Limitations on HCE Members. For any Plan Year, the Committee (in
its discretion) may limit the period for which, and/or specify a lesser Matching
Percentage and/or Maximum Match Amount at which, Matching Contributions are to
be made on behalf of HCE Members (as defined in Section 3.1.3) in such manner as
may be necessary or appropriate in order to assure that the limitation described
in Section 4.1.4 will be satisfied.
          4.1.4 Contribution Percentage Limitation. In no event shall the actual
contribution percentage, determined in accordance with Section 4.1.5 (the
“ACP”), for the HCE Members for a Plan Year exceed the maximum ACP, as
determined by reference to the ACP for the Non-HCE Members for the immediately
preceding Plan Year, in accordance with the following table:

      If the ACP for the
Non-HCE Members
(“NHCEs’ ACP”) is:   Then the Maximum ACP
for the HCE Members is:       Less than 2%   2.0 x NHCEs’ ACP 2% to 8%   NHCEs’
ACP + 2% More than 8%   1.25 x NHCEs’ ACP

          4.1.5 Actual Contribution Percentage. The actual contribution
percentage for the HCE or Non-HCE Members for any Plan Year shall be calculated
by computing the average of the percentages (calculated separately for each HCE
or Non-HCE Member) (the “Contribution Rates”) determined by dividing:
          (a) The total for the Plan Year of (1) all Matching Contributions made
on behalf of the Member and creditable to his or her Matching Account (excluding
those forfeited pursuant to Section 3.1.1(d) or Section 3.2.4(d)), and (2) in
the case of a Non-HCE Member, such portion of the Salary Deferrals made on his
or her behalf as the Committee elects to treat as Matching Contributions to the
extent permitted by Treas. Reg. § 1-401(k)-1(b) and 1.401(k)-1(g)(13) for
purposes of calculating ADPs and ACPs; by
          (b) The Member’s Testing Compensation (as defined in Section 3.1.6)
for the Plan Year.

22



--------------------------------------------------------------------------------



 



          (c) The special testing and aggregation rules set forth in
Section 3.1.5 with respect to the calculation of the Members’ ADPs shall also
apply to the calculation of their ACPs.
          4.1.6 Potential Excess ACP. In the event that (but for the application
of this Section 4.1.6) the Committee determines that the ACP for the HCE Members
would exceed the maximum permitted under Section 4.1.4 for a Plan Year (the “ACP
Maximum”), then the Committee (in its discretion) may reduce, in accordance with
Section 4.1.3, the percentages or amounts of Matching Contributions subsequently
to be contributed on behalf of the HCE Members by such percentages or amounts
as, and for as long as, the Committee (in its discretion) may determine is
necessary or appropriate in the circumstances then prevailing.
          4.1.7 Actual Excess ACP. In the event that the Committee determines
that the ACP for the HCE Members exceeds the ACP Maximum for any Plan Year, the
amount of any excess aggregate contributions (within the meaning of
Section 401(m)(6)(B) of the Code) contributed on behalf of any HCE Member, and
the income allocable thereto for the Plan Year to which the excess amount
relates, shall be distributed to the HCE Member before the close of the next
following Plan Year; or (2) forfeited and applied to reduce the next succeeding
Matching Contribution to the Plan.
          (a) Distribution or Forfeiture of Excess Amount. The percentage of the
excess amount to be distributed pursuant to clause (1) above shall be the same
as the HCE Member’s vested percentage interest in his or her Matching Account,
and the remainder of the excess amount shall be forfeited pursuant to clause
(2) above.
          (b) Determination of Excess Aggregate Contributions. The amount of
excess aggregate contributions for an HCE Member and the income allocable
thereto shall be determined in the manner provided in Section 3.2.4 with respect
to excess contributions.
          (c) Prohibition on Multiple Use. Notwithstanding any contrary Plan
provision, multiple use of the alternative limitations set forth in
Sections 401(k)(3)(A)(ii)(II) and 401(m)(2)(A)(ii) of the Code, shall not be
permitted if the sum of the HCE Members’ ADP and ACP exceeds the aggregate limit
described in Treas. Reg. § 1.401(m)-2(b)(3). In the event that multiple use
occurs, it shall be corrected by reducing the ADP and/or ACP for HCE Members (in

23



--------------------------------------------------------------------------------



 



the discretion of the Committee) and treating such reductions as excess
contributions and/or excess aggregate contributions (as appropriate) under
Section 3.2.4 or this Section 4.1.7.
          (d) Incorporation by Reference. The foregoing provisions of this
Section 4.1 are intended to satisfy the requirements of Section 401(m) of the
Code. To the extent not otherwise stated above, the provisions of
Sections 401(m)(2) and (9) of the Code, Treas. Reg. §§ 1.401(m)-1(b) and
1.401(m)-2 (to the extent not inconsistent with amendments to the Code), and
subsequent IRS guidance under Section 401(m)(2) and (9) of the Code are
incorporated herein by reference.
          4.1.8 Matching Contributions for Transferred Members. Notwithstanding
any contrary Plan provision, this Section 4.1.8 shall govern the terms and
conditions under which Matching Contributions shall be made to the Matching
Accounts of Transferred Members, and the provisions of this Section 4.1 that
precede Section 4.1.3 shall not apply to Transferred Members for the Transfer
Plan Year.
     (a) Plan Eligibility. A Transferred Member shall become a Member on the
Entry Date that coincides with or next follows the date he or she becomes an
Eligible Employee. A Transferred Member who does not become a Member of the Plan
before the last business day of the Transfer Plan Year under the preceding
sentence, shall become an Inactive Member of the Plan on such last day if he or
she is then a Transferred Match Member.
     (b) Matching Contribution Amounts and Mechanics.
     (1) Transferred Members Who Are Eligible Employees. For each payroll period
for which Salary Deferrals are credited for the Transfer Plan Year to the Salary
Deferral Account of a Transferred Member who is an Eligible Employee, the
Employers shall make a Matching Contribution to his or her Matching Account for
such payroll period equal to fifty percent (50%) of his or her Salary Deferrals
for such payroll period, provided that the total amount of the Matching
Contributions to be made under this paragraph (b)(1) shall not exceed the
Maximum Match Amount (as determined under Section 4.1.2) for the Transfer Plan
Year.
     (2) Transferred Members Who Are Transferred Match Members. The Employers
shall make a Matching Contribution to the Matching Account of each Transferred
Match Member which is equal to the amount of his or her Transferred Matching
Credit, provided that, if any Salary Deferrals were credited to the Transferred
Match Member’s Salary Deferral Account for the

24



--------------------------------------------------------------------------------



 



Transfer Plan Year, the amount of the Matching Contribution to be made under
this paragraph (b)(2) shall not exceed (A) the amount of his or her Transferred
Matching Credit, less (B) the total amount of the Matching Contributions made
under paragraph (b)(1) above.
     (c) Definitions. In applying this Section 4.1.8, the following terms shall
have the meanings specified below and capitalized terms not defined below shall
have the meanings specified elsewhere in the Plan:
     (1) “Transferred Match Member” means a Transferred Member who is
(A) employed by any of the Employers or Affiliates during the Transfer Plan
Year, and (B) would have been entitled to receive a matching contribution under
the applicable Terminated Plan (based on pre-tax or after-tax contributions made
prior to the acquisition date) if that Plan had not been terminated.
     (2) “Transferred Matching Credit” means the amount of the employer matching
contribution, if any, that would have been made to an eligible Transferred
Member’s account under the applicable Terminated Plan for the Transfer Plan
Year, based on his or her pre-tax or after-tax contributions made under the
Terminated Plan for the period January 1 through the date the Employee first
became a Transferred Member under this Plan, if (A) the Terminated Plan had not
been terminated, and (B) the Transferred Member would have been entitled to
receive a matching contribution under the applicable Terminated Plan (based on
pre-tax or after-tax contributions made prior to the acquisition date) if that
Plan had not been terminated.
     (3) “Transfer Plan Year” means the Plan Year during which corporate action
was taken to terminate the applicable Terminated Plan.
     4.2 Discretionary Contributions. Subject to the provisions of Section 5.4,
for any Plan Year the Employers shall also contribute to the Trust Fund as a
Discretionary Contribution such amount (if any) as the Board of Directors (in
its discretion) may direct be contributed for any Plan Year on behalf of those
Members who are eligible to share in the allocation of the Discretionary
Contribution pursuant to Section 5.3.
     4.3 Timing. Subject to the provisions of Sections 4.1.3, 11.3 and 12,
Matching and Discretionary Contributions shall be paid to the Trust Fund within
the time prescribed by law

25



--------------------------------------------------------------------------------



 



(including extensions) for filing the Company’s federal income tax return for
the Company’s taxable year that ends with or within the Plan Year for which the
Contributions are made.
     4.4 Periodic Contributions. Subject to the foregoing provisions of this
Section 4, any Matching or Discretionary Contributions to be made for a Plan
Year may be paid in installments from time to time during or after the Plan Year
for which they are made. The Employers shall specify, as to each Matching or
Discretionary Contribution payment made to the Trust Fund, the Plan Year to
which the payment relates. The Employers intend the Plan to be permanent, but
they do not obligate themselves to continue to make any Employer Contributions
under the Plan whatsoever.
     4.5 Reinstatements. The Employers shall also contribute to the Trust Fund
the amount necessary to reinstate forfeited Matching Account balances pursuant
to Section 7.3.3 or closed Accounts pursuant to Section 8.9, but only to the
extent that current forfeitures are insufficient to cover such reinstatements.
     4.6 Profits Not Required. Each Employer shall make any contributions
otherwise required to be made for a Plan Year without regard to whether it has
current or accumulated earnings or profits for the taxable year that ends with
or within the Plan Year for which the contributions are made. Notwithstanding
the foregoing, the Plan is intended to qualify as a profit-sharing plan under
Section 401(a) of the Code.
SECTION 5
ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS
     5.1 Salary Deferrals. Except as provided in Section 3.2.4, the Salary
Deferrals made on behalf of an Active Member shall be allocated, as of the
Valuation Date on which they are received by the Trustee, to his or her Salary
Deferral Account.

26



--------------------------------------------------------------------------------



 



     5.2 Matching Contributions. Except as provided in Section 4.1.7, Matching
Contributions shall be allocated, as of the Valuation Date on which they are
received by the Trustee, to the Matching Accounts of those Active Members for
whom the Matching Contributions were made pursuant to Section 4.1.
     5.3 Discretionary Contributions. Any Discretionary Contributions made for
the Plan Year shall be allocated, as of the Valuation Date on which they are
received by the Trustee, on a per capita basis to the Discretionary Accounts of
all Eligible Employees who were Active or Inactive Members (as determined under
Section 2) as of both the first business Monday and the last business day (the
"Status Days”) of the Plan Year for which they are made; provided, however, that
the Company’s Chief Executive Officer (in his or her discretion) may direct in
writing that (a) the Status Days shall be adjusted by no more than 30 days for
any Plan Year, and/or (b) special proration rules shall be applied to any group
of otherwise ineligible and similarly situated Eligible Employees who are or
will become Members pursuant to the merger of a tax-qualified defined
contribution plan with and into the Plan.
     5.4 Limitations on Allocations.
          5.4.1 Annual Addition Limitation. Notwithstanding any contrary Plan
provision, in no event shall the Annual Addition to any Member’s Account for any
Plan Year exceed the lesser of (a) $30,000 or, after the 2001 Plan Year, $40,000
(as adjusted pursuant to Section 415(d) of the Code) or (b) twenty-five percent
(25%) or, after the 2001 Plan Year, 100% of the Member’s Total Compensation for
the Plan Year; provided, however, that clause (b) shall not apply to Annual
Additions described in clauses (5) and (6) of Section 5.4.2(c).
          5.4.2 Definitions. Solely for purposes of this Section 5.4, the
following definitions shall apply:

27



--------------------------------------------------------------------------------



 



          (a) “Affiliate” means a corporation, trade or business which is,
together with any Employer, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
Section 414(b), (c), (m) or (o) of the Code, as modified by Section 415(h) of
the Code), but only for the period during which such other entity is so
affiliated with any Employer.
          (b) “Aggregated Plan” means any defined contribution plan which is
aggregated with this Plan pursuant to Section 5.4.3.
          (c) “Annual Addition” means with respect to each Member the sum for a
Plan Year of (1) the Member’s Salary Deferrals to be credited to the Member’s
Salary Deferral Account; (2) the share of the Matching and/or Discretionary
Contributions to be credited to the Member’s Matching and/or Discretionary
Accounts; (3) the share of all contributions made by all Employers and
Affiliates (including salary reduction contributions made pursuant to Section
401(k) of the Code) and any forfeitures credited to the Member’s account under
this Plan or any Aggregated Plan; (4) any after-tax employee contributions made
by the Member for the Plan Year under any Aggregated Plan; (5) any amount
allocated to the Member’s individual medical account (within the meaning of
Section 415(l) of the Code) under a defined benefit plan maintained by an
Employer or Affiliate; and (6) any amount attributable to post-retirement
medical benefits which is allocated pursuant to Section 419A(d) of the Code to
the Member’s separate account under a welfare benefits fund (within the meaning
of Section 419(e) of the Code) maintained by an Employer or Affiliate.
          (d) “Total Compensation” means the amount of an Employee’s:
                    (1) Wages (within the meaning of Section 3401(a) of the
Code) and all other payments of compensation which an Employer or Affiliate is
required to report in Box 1 (“wages, tips, other compensation”) of IRS Form W-2
–
     (A) Including the aggregate of any Salary Deferrals credited to his or her
Deferral Account and any other amounts that are contributed by any Employer or
Affiliate on his or her behalf to an employee benefit plan by reason of the
Employee’s elective deferrals (within the meaning of section 402(g)(3) of the
Code), or otherwise not includible in the gross income of the Employee by reason
of section 132(f)(4) of the Code or pursuant to a compensation reduction
agreement under section 125 of the Code; but
     (B) Excluding amounts paid or reimbursed by the Employer or Affiliate for
moving expenses incurred by the Member, to the extent that at the time of
payment it is reasonable to believe that such amounts will qualify as a
“qualified moving expense reimbursement” (within the meaning of Section
132(a)(6) of the Code), and
     (C) Determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the

28



--------------------------------------------------------------------------------



 



employment or the services performed (such as the agricultural labor exception);
or
                    (2) Compensation calculated by the Committee in a manner
which satisfies applicable requirements of Section 415(c)(3) of the Code and
Treas. Reg. § 1.415-2(d).
          5.4.3 Other Defined Contribution Plans. All defined contribution plans
(terminated or not) maintained by any Employer or Affiliate shall be aggregated
with this Plan, and all plans so aggregated shall be considered as one plan in
applying the limitations of this Section 5.4, provided that the special
limitation applicable to employee stock ownership plans under Section 415(c)(6)
of the Code shall be taken into account with respect to a Member who
participates in any such plan.
          5.4.4 Defined Benefit Plans. If any Member participates both in this
Plan and in one or more defined benefit plans maintained by any Employer or
Affiliate for the same Plan Year, then the Member’s defined benefit fraction (as
defined in Section 415(e)(2) of the Code and modified by Section 416(h) of the
Code) and the Member’s defined contribution fraction (as defined in Section
415(e)(3) of the Code and modified by Section 416(h) of the Code) shall not
exceed 1.0 and shall be applied in accordance with Section 5.4.5, but only with
respect to any Plan Year beginning before January 1, 2000.
          5.4.5 Adjustments. If, as a result of (1) a reasonable error in
estimating a Member’s Total Compensation, allocating forfeitures under this Plan
or any Aggregated Plan or other circumstances which permit the application of
the rules stated in this Section 5.4.5, or (2) a reasonable error in determining
the amount of Salary Deferrals that may be made by a Member under the limits of
this Section 5.4, any of the limitations of this Section 5.4 otherwise would be
exceeded with respect to any Member for any Plan Year, then the following
actions, but only to the extent necessary to avoid exceeding such limitations,
shall be taken in the following order:

29



--------------------------------------------------------------------------------



 



          (a) Any after-tax employee contributions made by the Member under any
Aggregated Plan for the Plan Year shall be returned to him or her;
          (b) In the circumstances described in clause (2) above, Salary
Deferrals shall be distributed to the Member to the extent required to reduce
the excess annual addition to the Member’s Account attributable to that
circumstance;
          (c) The Member’s accrued benefit under any defined benefit plan shall
be frozen and/or the rate of its future accrual shall be reduced;
          (d) The amount allocated to the Member’s Matching Account and/or
similar account from employer matching contributions made by any Employer or
Affiliate under this Plan and/or any Aggregated Plan shall be reallocated to a
suspense account, and the balance credited to such account shall be applied to
reduce the employer contributions (of the same class), otherwise to be made for
and allocated to all eligible Members or participants in the Aggregated Plan for
succeeding Plan Years in order of time;
          (e) Any Discretionary Contributions and/or employer contributions
otherwise to be allocated to the Member’s account under this or any Aggregated
Plan shall be reallocated to a suspense account, and the balance credited to
that account shall be applied to reduce the employer contributions (of the same
class) otherwise to be made for and allocated to all eligible Members or
participants in the Aggregated Plan for succeeding Plan Years in order of time;
and
          (f) The Member’s Salary Deferrals, or any salary reduction
contributions made at the Member’s election pursuant to Section 401(k) of the
Code under any Aggregated Plan shall be reallocated to a suspense account and
applied to reduce such Salary Deferrals or other salary reduction contributions
as otherwise are to be made thereafter at his or her election under this or any
Aggregated Plan.
          5.4.6 Suspense Accounts. If a suspense account is created under
Section 5.4.5(d), (e) and/or (f) and exists in a later Plan Year, the amount
allocated to the suspense account shall be reallocated to the Member’s account
before any amount may be contributed to this or any Aggregated Plan on behalf of
the Member for that Plan Year. If the Member for whom a suspense account is
maintained terminates employment with all Employers and Affiliates before the
suspense account balance has been reallocated pursuant to Section 5.4.5, that
balance shall be reallocated among the accounts of all Members who remain
Employees on the first day of the following Plan Year, in direct proportion to
each such Member’s share of the aggregate Total Compensation paid to all such
Members for the Plan Year of termination

30



--------------------------------------------------------------------------------



 



(subject to the limitations of this Section 5.4), before any amount may be
contributed to this or any Aggregated Plan for the Plan Year of reallocation.
Suspense accounts shall not share in allocations of earnings and gains (or
losses) of the Trust Fund. The balances credited to all suspense accounts shall
be returned to the Employers upon termination of the Plan.
          5.4.7 Limitation Year. For purposes of applying the limitations of
Section 415 of the Code, the limitation year shall be the Plan Year.
     5.5 Investment. Each Member shall direct, in such manner and at such times
as the Committee (in its discretion) shall specify, the percentages of all
amounts allocated to his or her Account that are to be invested in each of the
Investment Funds. In accordance with procedures as the Committee (in its
discretion) shall specify, such directions may be made as to (a) future
allocations of both Salary Deferral and Employer Contributions to a Member’s
Account, (b) one or more of the Investment Funds in which his or her Account is
then invested, and/or (c) all such Investment Funds in the aggregate. The Member
may specify as to any Investment Fund any percentage that is a whole multiple of
one percent (1%), provided that the total of the percentages specified shall
equal one hundred percent (100%) unless clause (b) of the preceding sentence
applies.
          5.5.1 Changes. The directions of a Member, including a Member whose
employment has terminated but whose entire Account balance has not yet been
distributed, concerning the investment of future allocations to and/or the
existing balances of his or her Account may be changed in accordance with such
procedures as the Committee (in its discretion) may designate from time to time.
The designated procedures at all times shall permit Members to make investment
changes, effective as of any future Entry Date, by making a new investment
election in such manner and within such advance notice period as the Committee
shall specify,

31



--------------------------------------------------------------------------------



 



all in a manner designed to permit the Plan to qualify as a 404(c) plan (within
the meaning of Section 404(c) of ERISA).
          5.5.2 Failure to Elect. If a Member fails to direct the manner in
which the amounts allocated to his or her Account are to be invested, such
amounts shall be invested in the Investment Fund designated by the Committee for
such purpose.
SECTION 6
ACCOUNTS AND INVESTMENT FUNDS
     6.1 Members’ Accounts. At the direction of the Committee, there shall be
established and maintained for each Member, as appropriate:
          (a) A Salary Deferral Account, to which shall be credited all Salary
Deferrals paid to the Trust Fund at his or her election under Section 3 and any
“catch-up contributions” made under Section 3.1.7;
          (b) A Matching Account, to which shall be credited all Matching
Contributions paid to the Trust Fund on his or her behalf under Section 4.1;
          (c) A Discretionary Account, to which shall be credited all
Discretionary Contributions paid to the Trust Fund on his or her behalf under
Sections 4.2 and 5.3;
          (d) A Rollover Account, to which shall be credited all transfers made
to the Trust Fund by or on behalf of the Member under Section 11.5; and
          (e) For each XcelleNet Member, an XcelleNet Rollover Account, to which
shall be credited the “Participant’s Rollover Account” (as defined in the
XcelleNet Plan), if any, transferred to the Trust Fund in connection with the
merger of the XcelleNet Plan with and into the Plan.
Each Member’s Account shall also reflect the total value of its proportionate
interest in each of the Investment Funds as of each Valuation Date. The
maintenance of a separate Account for each Member shall not be deemed to
segregate for the Member, nor to give the Member any ownership interest in, any
specific assets of the Trust Fund.
     6.2 Trust Fund Assets. The Trust Fund shall consist of the Members’ Salary
Deferrals, Matching Contributions, Discretionary Contributions, rollovers made
pursuant to

32



--------------------------------------------------------------------------------



 



Section 11.5, amounts transferred by merger of other tax-qualified plans with
and into this Plan, all investments and reinvestments made therewith, and all
earnings and gains (less any losses) thereon. The Trustee shall hold and
administer all assets of the Trust Fund in the Investment Funds, and each Member
and his or her Account shall have only an undivided interest in any of the
Investment Funds.
     6.3 Investment Funds. The Trustee shall establish three or more Investment
Funds which shall be maintained for the purpose of investing such portions of
Members’ Accounts as are properly allocable to each such Fund pursuant to
Section 5.5. At least three of the Investment Funds shall (a) be diversified,
(b) have materially different risk and return characteristics, and (c) be
designed to satisfy the broad range of investment alternatives requirement of 29
C.F.R. § 2550.404c-1(b)(3).
          6.3.1 Investment Media. Except to the extent that such investment
responsibility has been transferred to the Trustee or an Investment Manager in
accordance with Section 10.6, the Committee (in its discretion) shall direct the
Trustee to invest each Investment Fund in units, shares or other interests in
one or more common, pooled or other collective investment funds (a) designated
by the Committee, and (b) either (1) maintained by any person described in
Section 3(38)(B) of ERISA or an affiliate of such person, or (2) registered
under the Investment Company Act of 1940.
          6.3.2 Changes. The Committee may from time to time change the number,
identity or composition of the Investment Funds made available under this
Section 6.3. Except to the extent that such investment responsibility has been
transferred to the Trustee or an Investment Manager in accordance with
Section 10.6, the Committee may redesignate the collective investment funds in
which any Investment Fund shall be invested.

33



--------------------------------------------------------------------------------



 



          6.3.3 Reinvestments and Cash. All interest, dividends or other income
realized from the investments of any of the Investment Funds shall be reinvested
in the Investment Fund that realized such income. Temporary cash balances
arising in any of the Investment Funds shall be invested in a manner which
produces a reasonable rate of return and is consistent with the liquidity needs
of the Fund.
     6.4 Valuation of Members’ Accounts. The Trustee shall determine the fair
market values of the assets of the Investment Funds, and the Committee shall
determine the fair market value of each Member’s Account, as of each Valuation
Date. In making such determinations and in crediting net earnings and gains (or
losses) in the Investment Funds to the Members’ Accounts, the Committee (in its
discretion) may employ, and may direct the Trustee to employ, such accounting
methods as the Committee deem appropriate in order fairly to reflect the fair
market values of the Investment Funds and each Member’s Account. For this
purpose the Trustee and the Committee (as appropriate) may rely upon information
provided by the Committee, the Trustee or other persons believed by the Trustee
or the Committee to be competent.
     6.5 Statements of Members’ Accounts. Each Member shall be furnished with
periodic statements reflecting his or her interest in the Plan at least
annually.
SECTION 7
VESTING
     7.1 Salary Deferral, Discretionary and Rollover Accounts. Each Member shall
have a fully (one hundred percent (100%)) vested and nonforfeitable interest in
his or her Salary Deferral, Discretionary, Rollover and XcelleNet Rollover
Accounts at all times. Upon the Member’s separation from service with all
Employers and Affiliates for any reason at any time,

34



--------------------------------------------------------------------------------



 



his or her Salary Deferral, Discretionary, Rollover and XcelleNet Rollover
Accounts shall be distributable in the manner and at the times set forth in
Section 8.
     7.2 Matching Accounts.
          7.2.1 General Rule. The interest of each Member who is an Employee on
or after April 1, 1999, in his or her Matching Account shall be fully (one
hundred percent (100%)) vested and nonforfeitable at all times.
          7.2.2 Rules in Effect Prior to April 1, 1999. For each Member to whom
Section 7.2.1 does not apply, the vesting schedule in effect under the Plan as
in effect when his or her employment terminated, shall apply for purposes of
determining the vested percentage of his or her Matching Account.
          7.2.3 Vesting Schedule Amendment. If the vested percentage of any
Member who is credited with at least three Years of Service would otherwise be
less (as to future Matching Contribution allocations) because of an amendment to
Section 7 or the Plan’s becoming and thereafter ceasing to be a Top-Heavy Plan
(as defined in Section 13.1), the Member’s vested percentage shall be determined
under the vesting schedule that provides for the greater vested percentage.
          7.2.4 Full Vesting Rule. Notwithstanding the foregoing, each Member
who is an Employee when the relevant event occurs shall have a fully (one
hundred percent (100%)) vested and nonforfeitable interest in his or her
Matching Account upon the first to occur of the following events:
          (a) The Member attains age 591/2,
          (b) The Member’s death, or
          (c) The Member becomes Disabled.

35



--------------------------------------------------------------------------------



 



          7.2.5 Distribution of Vested Interest. Upon the Member’s separation
from service with all Employers and Affiliates for any reason at any time, the
vested portions of his or her Matching and Discretionary Accounts shall be
distributable in the manner and at the times set forth in Section 8.
          7.2.6 Accelerated Vesting for Acquired Members and Transferred
Members. Notwithstanding any contrary Plan provision, the interests of all
Acquired Members and Transferred Members in the accounts maintained for their
benefit under a particular Acquired Plan or Terminated Plan shall become fully
(one hundred percent (100%)) vested and nonforfeitable on the date (if any)
specified in writing by the Company’s Chief Executive Officer (in his or her
discretion).
     7.3 Forfeitures.
          7.3.1 Forfeitures. The nonvested portions of a Member’s Matching
Account shall be forfeited upon the first to occur of the following events:
          (a) The Member separates from service with all Employers and
Affiliates and he or she has received a complete distribution of the vested
portion of his or her Matching Account;
          (b) The Member separates from service with all Employers and
Affiliates when he or she has no vested interest in his or her Matching Account,
at which point the Member shall be deemed to have received a distribution of
zero dollars ($0.00); or
          (c) The Member incurs five consecutive One-Year Breaks in Service
following his or her separation from service with all Employers and Affiliates.
          7.3.2 Treatment of Forfeitures. Any amounts forfeited under the Plan
shall be treated as follows:
          (a) First, they shall be used to reinstate forfeited Matching Account
balances pursuant to Section 7.3.3;
          (b) Second, they shall be used to reinstate closed Accounts pursuant
to Section 8.9; and

36



--------------------------------------------------------------------------------



 



          (c) Third, they shall be used to reduce Matching Contributions (if
any) for the Plan Year in which the forfeitures occur.
          7.3.3 Restoration Upon Reemployment. If a Member who separated from
service and forfeited any portion of his or her Matching Account is reemployed
before incurring five consecutive One-Year Breaks in Service, the forfeited
amount shall be restored first from current and then from additional Employer
Contributions pursuant to Section 4.5.
          7.3.4 Vesting Upon Reemployment. If a reemployed Member received a
distribution from his or her Matching Account as the result of a prior
separation from service, the amount restored pursuant to Section 7.3.3 shall be
credited to a separate subaccount for the Member (a “Suspense Account”). The
vested percentage of the Member’s interest in the Suspense Account at any
relevant time after reemployment shall not be less than the amount computed as
follows:
X = (C — D)/(100% — D)
For purposes of applying this formula at any time, “X” is the vested percentage
at the relevant time, “C” is the Member’s current vested percentage under
Section 7.2, and “D” is his or her vested percentage as of the date the prior
distribution was made, unless the Member received less than the entire vested
balance credited to his or her Matching Account, in which case “D” is the
percentage of that Account that was previously distributed.
SECTION 8
DISTRIBUTIONS
     8.1 Events Permitting Distribution. Subject to Section 8.3, the balance
credited to a Member’s Account shall become distributable only in the following
circumstances:
          (a) Upon termination of the Member’s employment with all Employers and
Affiliates at or after Normal Retirement Age;

37



--------------------------------------------------------------------------------



 



          (b) Upon termination of the Member’s employment by reason of
Disability or death;
          (c) Upon the Member’s separation from service with all Employers and
Affiliates in any circumstances other than those specified in paragraph (a) or
(b) above;
          (d) If the Member is a 5-percent owner (as defined in
Section 1.18(a)(2)), at any time during, and no later than the April 1 that next
follows, the calendar year in which the Member attains age 701/2;
          (e) Upon the Committee’s approval of the Member’s application for a
withdrawal from his or her Account, to the limited extent provided in
Sections 9.1 through 9.4;
          (f) In accordance with and to the limited extent provided in
Sections 3.2.4 and 4.1.7; and
          (g) Upon the creation or recognition of an Alternate Payee’s right to
all or a portion of a Member’s Account under a domestic relations order which
the Committee determines is a QDRO (as defined in Section 9.6), but only as to
the portion of the Member’s Account which the QDRO states is payable to the
Alternate Payee.
     8.2 Times for Distribution.
          8.2.1 General Rule. Subject to the consent requirements of Section 8.3
and except as provided in Section 9.6 (relating to QDROs), distributions from a
Member’s Account shall normally be made or commenced as soon as practicable
after the Valuation Date that coincides with or next follows the later of
(a) the date the event permitting the distribution occurs, or (b) the date on
which any consent required under Section 8.3 is received by the Committee.
          8.2.2 Distribution Deadline. All distributions not made or commenced
sooner pursuant to Section 8.2.1 shall be made or commenced no later than
60 days after the end of the Plan Year in which (a) a distribution event
described in Section 8.1(a) or 8.1(c) occurs, or (b) the Member attains Normal
Retirement Age (whichever is later), provided that the Committee has received
the distributee’s distribution request in such manner and within such advance
notice period as the Committee (in its discretion) shall specify. However, if
the amount of the

38



--------------------------------------------------------------------------------



 



distribution or the location of the Member or his or her Beneficiary (after a
reasonable search) cannot be ascertained by that date, distribution may be
deferred but shall be made no later than 60 days after the date on which the
amount or location (as appropriate) is ascertained.
          8.2.3 Age 701/2 Rule. Notwithstanding the foregoing, if a Member
continues employment after attaining Normal Retirement Age and his or her
Account becomes distributable pursuant to Section 8.1(d):
          (a) The balance credited to the Account shall be distributed to the
Member in the form of an immediate lump sum payment of cash (or its equivalent)
no later than the April 1 specified in Section 8.1(d), and
          (b) Any subsequent allocations to the Account shall be distributed as
soon as practicable after the end of the Plan Year to which those allocations
pertain.
     8.3 Consent Requirement. If the balance credited to a Member’s Account (to
the extent vested) exceeded the Limit as of the Valuation Date that next
preceded the date of the distribution, no portion of the Member’s Account shall
be distributed before the Member attains (or in the event of his or her death
would have attained) Normal Retirement Age, unless the Member or (if the Member
is deceased and the Beneficiary is his or her surviving spouse) the Member’s
Beneficiary has consented in writing to receive an earlier distribution. For
purposes of applying this Section 8.3 and Section 8.6.4, the term “Limit” means
the amount specified under Section 411(a)(11)(A) of the Code (i.e., $5,000 as of
July 1, 2001) as in effect on the applicable Valuation Date..
     8.4 Limitations on Deferral. Notwithstanding any contrary Plan provision,
the following provisions shall govern all distributions from the Plan:
          8.4.1 General Rule. Distribution of the balance credited to a Member’s
Account (to the extent vested) shall be:
          (a) Completed no later than the Deadline Date; or

39



--------------------------------------------------------------------------------



 



          (b) Commenced no later than the Deadline Date and paid in such a
manner that the Member’s Account (to the extent vested) will be distributed over
a period certain that does not extend beyond the Member’s life expectancy or the
joint and last survivor life expectancy of the Member and his or her designated
Beneficiary.
          (c) The amount to be distributed for each calendar year under
paragraph (b) above, beginning with the year that immediately precedes the year
in which the Member’s Deadline Date occurs, shall equal or exceed the lesser of
(1) the vested balance credited to the Member’s Account, or (2) the quotient
obtained by dividing (A) such balance as of the last Valuation Date of the
preceding year, by (B) the applicable life expectancy.
          (d) The first distribution shall be made by the Deadline Date for the
preceding calendar year, and each later distribution shall be made by the end of
the year to which it relates.
          8.4.2 Life Expectancies. For purposes of applying this Section 8.4,
life expectancies shall be computed using the expected return multiples set
forth in Tables V and VI of Treas. Reg. § 1.72-9 or their successors. Applicable
life expectancies shall be calculated as of the date payments first commence
without further recalculation.
          8.4.3 Incidental Benefit Rule. If the Member’s spouse is not his or
her sole primary designated Beneficiary, the minimum distribution made under
Section 8.4.1 shall not be less than the quotient obtained by dividing (a) the
vested balance credited to the Member’s Account as of the last Valuation Date of
the preceding year, by (b) the applicable divisor, as determined under the
incidental death benefit requirements of Section 401(a)(9) of the Code.
          8.4.4 “Deadline Date” means, for purposes of applying this
Section 8.4, the April 1 that next follows the later of (a) the calendar year in
which a Member attains age 701/2, or (b) if the Member attained age 701/2 after
December 31, 1996, the calendar year in which the Member’s employment with all
Employers and Affiliates terminated.
     8.5 Death Distribution. Upon the death of a Member, distribution of the
balance credited to his or her Account shall be made in accordance with this
Section 8.5.

40



--------------------------------------------------------------------------------



 



          8.5.1 Post-Commencement Death. If the Member dies after distributions
have commenced under this Section 8, the Member’s Account shall be paid to his
or her Beneficiary in accordance with the distribution method in effect as of
the date of the Member’s death.
          8.5.2 Pre-Commencement Death. If the Member dies before distributions
have commenced, the balance credited to the Member’s Account shall be paid as a
death benefit to his or her Beneficiary in the lump sum form under
Section 8.6.1(a). Distribution to the Member’s Beneficiary shall be made as soon
as practicable following the Member’s death and not later than the December 31
of the year that next follows the year of the Member’s death, provided that the
Committee has received the Beneficiary’s distribution request in such manner as
it shall specify.
     8.6 Distribution Methods.
          8.6.1 Forms of Distributions. Subject to the provisions of Appendix A
(relating to Acquired Members’ Accounts), distribution of the balance credited
to a Member’s Account (to the extent vested) shall be made by the Trustee, at
the direction of the Committee, in whichever of the following methods satisfies
the limitations of this Section 8 and is elected by the Member:
          (a) One or more lump sum payments of cash (or its equivalent)
comprising a complete distribution of the vested balance credited to the
Member’s Account within one calendar year;
          (b) A series of quarterly or annual payments of cash (or its
equivalent) over a certain period that does not extend beyond the lesser of
(1) 15 years, or (2) the Member’s life expectancy (or the joint and last
survivor life expectancy of the Member and his or her designated Beneficiary),
with payments being made until the end of the period certain; provided, however,
that effective January 1, 2002, that clause (1) shall not apply to a Member
whose Account balance includes any portion transferred to this Plan from the
Financial Fusion, Inc. 401(k) Plan until the 90th day after the date the Member
has been furnished notice of the 15-year limit on installment payments; or
          (c) In the case of an Acquired Member only (unless otherwise specified
in Appendix A), by purchase and distribution of a nontransferable annuity
contract providing for (1) payment in a form described in paragraph (b) above,
or (2) a series of periodic payments of cash (or its equivalent) over the
Member’s life (or the joint lives of the Member and his or her designated
Beneficiary).

41



--------------------------------------------------------------------------------



 



          (d) Such distribution may be made or commence less than 30 days after
the notice required under Treas. Reg. § 1.411(a)-11(c) is given to the
distributee; provided, however, that (1) the distributee is clearly informed
that he or she has a right to consider, for a period of at least 30 days after
receiving the notice, a decision on whether to elect a distribution (and, if
applicable, a particular distribution option), and (2) the distributee, after
receiving the notice, affirmatively elects the distribution.
          8.6.2 Default Rules. If a Member fails to elect a distribution method
under this Section 8.6, distribution shall be made in the lump sum form under
Section 8.6.1(a), provided that, in the case of an Acquired Member only (unless
otherwise specified in Appendix A), distribution shall be made in the form of a
Qualified Joint and Survivor Annuity (as defined in Appendix A).
          8.6.3 Direct Rollovers. Notwithstanding any contrary Plan provision –
          (a) If the Distributee of an Eligible Rollover Distribution from this
Plan (1) elects to have all or a specified portion of the distribution paid
directly to one individual retirement account or annuity (an “IRA”) or other
eligible retirement plan (within the meaning of Section 401(a)(31)(D) of the
Code), and (2) specifies the IRA or other plan in such manner, within such
advance notice period and subject to such permissible restrictions as the
Committee may specify, the distribution (or specified portion thereof) shall be
made in the form of a direct rollover to the IRA or other plan, in accordance
with and subject to the conditions and limitations of Section 401(a)(31) and
related provisions of the Code.
          (b) “Distributee” means a Member, a Beneficiary (if the surviving
spouse of a deceased Member), or an Alternate Payee (if the current or former
spouse of a deceased Member under a QDRO (as defined in Section 9.6)).
          (c) “Eligible Rollover Distribution” means a distribution of any
portion of the balance credited to the Account of a Member which is not (1) one
of a series of substantially equal periodic payments made over (A) a specified
period of ten years or (B) the life or life expectancy of the distributee, and
(2) required to be made under Section 401(a)(9) of the Code, to the extent that
it constitutes an eligible rollover distribution (within the meaning of
Section 401(a)(31)(C) of the Code); provided, however, that hardship
distributions shall not be treated as eligible rollover distributions (within
the meaning of section 402(c)(4)(C) of the Code).
          8.6.4 Small Accounts. If the balance credited to a Member’s Account
(to the extent vested) did not exceed the Limit (as defined in Section 8.3) as
of the Valuation Date that next preceded the date of distribution, the vested
balance credited to the Member’s Account shall

42



--------------------------------------------------------------------------------



 



be distributed to the Member, in the form of a lump sum payment of cash (or its
equivalent), as soon as practicable.
     8.7 Beneficiary Designations. A Member may designate one or more primary
Beneficiaries and contingent Beneficiaries on such form as the Committee shall
specify. If a Member designates anyone other than his or her spouse as a primary
Beneficiary, the designation shall be ineffective in the absence of Spousal
Consent.
          8.7.1 “Spousal Consent” means the written consent of a Member’s
spouse, which (a) acknowledges the effect of the election, consent, waiver or
designation made or other action taken by the Member; and (b) is signed by the
spouse and witnessed by a notary public. If a Member establishes to the
satisfaction of the Committee that Spousal Consent is not obtainable or is not
required, because the Member has no spouse or the spouse cannot be located, or
because of other circumstances specified under Section 417(a)(2) of the Code,
the Member’s election or other action shall be effective without Spousal
Consent. Any Spousal Consent required under the Plan shall be valid only with
respect to the spouse who signed the Spousal Consent and as to the particular
choice made by the Member in the election or other action requiring Spousal
Consent. Without Spousal Consent, a Member may revoke a prior election or other
action at any time before its effective date. The number of revocations shall
not be limited.
          8.7.2 Changes and Failed Designations. A Member may designate
different Beneficiaries (or revoke a prior designation) at any time by
delivering a new designation form (or a signed revocation of a prior
designation) to the Committee. Any designation shall become effective only upon
its receipt by the Committee but shall cease to be effective when a written
revocation of that designation is received by the Committee. The last effective
designation received by the Committee shall supersede all prior designations. If
a Member dies without

43



--------------------------------------------------------------------------------



 



having designated a Beneficiary, or if no Beneficiary survives the Member, the
Member’s Account shall be payable to his or her surviving spouse or, if the
Member is not survived by his or her spouse, the Account shall be paid to the
executor and/or administrator of the Member’s estate.
     8.8 Payments to Minors or Incompetents. If any individual to whom a benefit
is payable under the Plan is a minor, or if the Committee determines that any
individual to whom a benefit is payable under the Plan is mentally incompetent
to receive such payment or to give a valid release therefor, payment shall be
made to the guardian, committee or other representative of the estate of the
minor or incompetent which has been duly appointed by a court of competent
jurisdiction. If no guardian, committee or other representative has been
appointed, payment:
          (a) May be made to any person as custodian for the minor or
incompetent under the California Uniform Transfers to Minors Act (or comparable
law of another state), or
          (b) May be made to or applied to or for the benefit of the minor or
incompetent, his or her spouse, children or other dependents, the institution or
persons maintaining him or her, or any of them, in such proportions as the
Committee from time to time shall determine; and
          (c) The release of the person or institution receiving the payment
shall be a valid and complete discharge of any liability of the Plan with
respect to any benefit so paid.
     8.9 Undistributable Accounts. Each Member and (in the event of death) his
or her Beneficiary shall keep the Committee advised of his or her current
address. If the Committee is unable (after making reasonable efforts) to locate
the Member or Beneficiary to whom a Member’s Account is payable under this
Section 8, (a) the Member’s Account may be closed no sooner than 24 months after
the date the Account first became distributable, and (b) the balance credited to
the Account may be credited against future Employer Contribution payments. If
the Member or Beneficiary whose Account was closed under the preceding sentence
later files a claim for distribution of the Account, and if the Committee
determines that such claim is valid, then the balance previously removed upon
closure of the Account shall be restored to the

44



--------------------------------------------------------------------------------



 



Account, together with net earnings and gains (or losses) for the period during
which the Account was closed (at the rates applicable under the Investment Fund
designated under Section 5.5.2 as of the restoration date), by means of a
special Employer Contribution pursuant to Section 4.5.
SECTION 9
WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS
     9.1 Amount Subject to Withdrawal. A Member who is an Employee may make a
withdrawal in cash (or its equivalent) from vested portions of his or her
Account, but only if and to the extent permitted by Sections 9.2, 9.3 and 9.4.
Withdrawal applications shall be submitted to such person, in such manner and
within such advance notice period as the Committee shall specify. If the
Committee approves a withdrawal application, the amount withdrawn shall be
distributed to the Member as soon as practicable after the application approval
date.
     9.2 Hardship Withdrawal. Except as provided in Section 9.3, a Member may
make a withdrawal (a “Hardship Withdrawal”) from his or her Account only in a
case of Financial Hardship, subject to the following rules:
          9.2.1 General Rules.
          (a) A Member may make any number of Hardship Withdrawals in any Plan
Year.
          (b) Subject to Section 9.2.3, the amount available for Hardship
Withdrawal shall not exceed the vested portions of the balances credited to the
Member’s Rollover, Salary Deferral, Discretionary and Matching Accounts as of
the Valuation Date that next preceded the withdrawal date; provided, however, no
income allocated to the Member’s Salary Deferral Account after December 31, 1988
shall be available for withdrawal.
          (c) The minimum Hardship Withdrawal amount is $500.
          (d) Any amount withdrawn under this Section 9.2 shall be deducted from
the Member’s Rollover, Salary Deferral, Discretionary and Matching Accounts (in
that order).
          (e) Hardship Withdrawal may be made (unless otherwise specified in
Appendix A) by any Acquired Member who is married at the time the withdrawal is
to be made without

45



--------------------------------------------------------------------------------



 



Spousal Consent (as defined in Section 8.7.1), given no more than 90 days before
the withdrawal date.
          9.2.2 Financial Hardship. For purposes of applying this Section 9.2, a
“Financial Hardship” shall be deemed to exist only on account of one or more of
the following:
          (a) Unreimbursed expenses for medical care (as defined in Section
213(d) of the Code) incurred by the Member or his or her spouse or dependents
(within the meaning of Section 152 of the Code) or necessary for those persons
to obtain medical care;
          (b) Downpayment and closing costs (excluding mortgage payments)
directly related to the purchase of the Member’s principal residence;
          (c) Payment of tuition and related educational fees for up to the next
12 months of post-secondary education for the Member or his or her spouse,
children or dependents (within the meaning of Section 152 of the Code);
          (d) Payments necessary to prevent the eviction of the Member from his
or her principal residence or foreclosure on the mortgage of or deed of trust on
the Member’s principal residence;
          (e) Funeral expenses incurred by the Member by reason of the death of
a family member;
          (f) Expenses incurred by the Member as the result of a natural
disaster or his or her having been the victim of a felony; or
          (g) Such other expenses as may be permitted under published documents
of general applicability as provided under Treas. Reg. §
1.401(k)-1(d)(2)(iv)(C).
          9.2.3 Limitations. The amount available for a Hardship Withdrawal (net
of income or penalty taxes reasonably anticipated to result from the withdrawal)
shall not exceed the amount required to meet the immediate financial obligation
created by the Financial Hardship, to the extent that (1) such amount is not
reasonably available from other resources of the Member, and (2) the obligation
cannot be relieved by:
          (a) Obtaining reimbursement by insurance or otherwise;
          (b) Reasonably liquidating the Member’s assets, to the extent that
doing so would not itself cause a Financial Hardship;
          (c) Canceling of his or her salary deferral election pursuant to
Section 3.2.2;

46



--------------------------------------------------------------------------------



 



          (d) Obtaining other withdrawals, distributions or non-taxable loans
from this Plan or any other benefit plan; or
          (e) Borrowing from commercial sources on commercially reasonable
terms.
That determination shall be made by the Committee (in its discretion) based on
all relevant facts and circumstances, and the Committee may reasonably rely on
documentation or other representations submitted by the Member as to the amount
required and the availability of other resources.
     9.3 Age 591/2 Withdrawal. At any time after a Member attains age 591/2, but
only once in any 12-month period, the Member may withdraw any amount that does
not exceed the balance credited to his or her Account as of the Valuation Date
that next preceded the withdrawal date; provided, however, that effective
January 1, 2002, a Member may make more than one withdrawal in a 12-month
period.
     9.4 Withdrawal From XcelleNet Rollover Accounts. A Member may withdraw any
amount from his or her XcelleNet Rollover Account provided that such amount does
not exceed the balance credited to such Account as of the Valuation Date that
next preceded the withdrawal date.
     9.5 Loans to Members. A Member who is an Eligible Employee may obtain a
loan from his or her Account, but only if and to the extent permitted by this
Section 9.5.
          9.5.1 General Loan Rules. Loan applications shall be submitted to such
person, in such manner and within such advance notice period as the Committee
(in its discretion) shall specify. If the Committee approves a loan application
and all documentation required is completed by the Member, the loan proceeds
shall be disbursed to the Member as soon as practicable after the application
approval date.

47



--------------------------------------------------------------------------------



 



          (a) Amount. The amount of the loan shall be neither less than $500 nor
more than fifty percent (50%) of the Member’s Available Balance, determined as
of the Valuation Date that next preceded the date his or her loan application
was received.
          (b) “Available Balance” means the vested balance credited to the
Member’s Account as of the applicable date, reduced by amounts allocated
pursuant to Section 9.6 to any subaccount of the Member’s Account for any
Alternate Payee under a QDRO (as defined in Section 9.6).
          (c) Additional Limits. The amount borrowed under this Section 9.5
shall not cause the sum of (1) the amount of the loan, plus (2) the aggregate
outstanding balances (including both principal and accrued interest) on all
prior loans to the Member under this Plan or any other qualified plan maintained
by an Employer or Affiliate (an “Other Plan”), to exceed an amount equal
$50,000, reduced by the excess (if any) of (i) the highest aggregate outstanding
balance of all loans under this Plan and all Other Plans during the one-year
period ending on the day before the date the loan is to be made, over (ii) the
aggregate outstanding balance on all such loans on the date the loan is made.
          (d) Number of Loans. No Member shall be permitted to have more than
one loan outstanding at any time, provided that two loans are permitted if
(1) one of the loans is used to acquire the Member’s principal residence, or
(2) the Member is an XcelleNet Member who had two loans outstanding under the
XcelleNet Plan as of October 15, 2004, provided that such XcelleNet Member shall
not be permitted to have a new loan under the Plan so long as either XcelleNet
Plan loan is outstanding (or, if (1) above applies, so long as both XcelleNet
Plan loans are outstanding).
          (e) Source of Funds. The amount borrowed under this Section 9.5 shall
be funded from the Member’s Rollover, Salary Deferral, Discretionary and
Matching Accounts (in that order).
          9.5.2 Minimum Requirements of Each Loan. The terms of any loan made
under this Section 9.5 shall be evidenced by a promissory note which the Member
signs or agrees to by endorsing the loan proceeds check or depositing the loan
proceeds without endorsing the check. Such terms shall satisfy the following
minimum requirements:
          (a) Term. The term of the loan shall not exceed five years or, if the
loan is used to acquire a dwelling unit which within a reasonable time is to be
used as the Member’s principal residence, the term specified by the Committee
(which shall not exceed 15 years).
          (b) Interest Rate. Each loan shall bear a reasonable rate of interest,
as determined by the Committee (in its discretion), which shall be comparable to
the interest rates charged under similar circumstances by persons in the
business of lending money.

48



--------------------------------------------------------------------------------



 



          (c) Repayment Schedule. Each loan shall be subject to a definite
repayment schedule which shall require level and periodic payments of both
principal and interest over the agreed term of the loan, with payment in full
being required at the end of the loan term.
                    (1) A Member may prepay at any time the entire amount
remaining due under the loan. Partial prepayments are not permitted, except
within 30 days after a Member’s separation from service with all Employers and
Affiliates.
                    (2) The level amortization requirement will not apply for up
to one year while a Member is on a Leave of Absence and the repayment schedule
may be reamortized effective no later than one year after the Leave of Absence
began, provided that the outstanding balance (including unpaid principal and
interest) on the loan must become immediately due and payable no later than the
end of the maximum term originally permissible under Section 9.5.2(a).
          (d) Withholding. No loan shall be made unless the Member agrees to
make principal and interest payments on each loan, together with any and all
charges imposed by the Trustee in connection with the loan:
                    (1) By payroll withholding, in the case of a Member who is
receiving periodic wage payments from an Employer or Affiliate; or
                    (2) By a certified or cashier’s check, in the case of a
Member who is not receiving periodic wage payments from an Employer or
Affiliate.
          (e) On Payroll. If, during the term of a loan, a Member who has been
making payments in the manner described in Section 9.5.2(d)(2) begins receiving
periodic wage payments from an Employer or Affiliate, the Member shall authorize
in writing payroll withholding for the remaining loan payments.
          (f) Off Payroll. If during the term of the loan, a Member who has been
making loan payments by payroll withholding ceases to receive periodic wage
payments from the Employer or Affiliate (and distribution of the Member’s
Account has not begun), the Member shall make the remaining loan payments in the
manner described in Section 9.5.2(d)(2).
          (g) Failure to Authorize. If any Member fails to comply with any
requirement imposed by Section 9.5.2(e) or (f), the outstanding balance
(including unpaid principal and interest) on the loan shall become immediately
due and payable.
          (h) Security. Each loan shall be adequately secured by collateral of
sufficient value to secure payment of the loan principal and interest.
Notwithstanding the provisions of Section 14.2, the Member shall pledge fifty
percent (50%) of his or her Available Balance, and shall provide such other
collateral as the Committee may require, to secure his or her loan payment
obligations.
          (i) Spousal Consent. No loan may be made (unless otherwise specified
in Appendix A) to any Acquired Member who is married at the time the loan is to
be made without Spousal Consent (as defined in Section 8.7.1), given no more
than 90 days before the date of the

49



--------------------------------------------------------------------------------



 



loan, in which the Acquired Member’s spouse consents in writing to the loan and
to the possible reduction of the Acquired Member’s Account balance in the event
the loan is in default. The same Spousal Consent requirement shall apply with
respect to any renegotiation, renewal or other revision of the loan.
          9.5.3 Default. If a Member defaults on his or her repayment
obligations and does not cure the default by the end of the calendar quarter
that next follows the calendar quarter in which the required repayment was due,
the Committee shall take, or direct the Trustee to take, such action as shall be
necessary or appropriate in the circumstances prevailing:
          (a) To realize upon the security interest of the Trust Fund in the
collateral pledged to secure the loan, and/or
          (b) To reduce the balance credited to the Member’s Account by the
amount required to cure the default.
          (c) In applying the method of cure provided in paragraph (a) above, if
any losses are realized or expenses incurred, they shall be allocated only to
the defaulting Member’s Account.
          (d) In applying the method of cure provided in paragraph (b) above,
the amount by which the Member’s Account is to be reduced shall be credited to a
separate suspense account for the Member and shall be increased annually with
interest, at the greater of (1) the rate of return for each Plan Year of the
Investment Fund designated by the Committee for this purpose, or (2) the
interest rate that actually applies to the loan pursuant to Section 9.5.2(b),
for the period from the date of the default until the earlier of the date the
Member attains age 591/2 or the first date on which distributions from his or
her Account could be made under Section 8.1; the balance credited to Account as
of that first date shall be reduced by the amount then credited to such suspense
account; and only the remaining balance shall be available for distribution.
          9.5.4 Separation From Service. If any amount remains outstanding as a
loan obligation of a Member 60 days after his or her separation from service
with all Employers and Affiliates:
          (a) The outstanding balance (including unpaid principal and interest)
on the loan shall become immediately due and payable; and
          (b) Subject to the grace period afforded under Section 9.5.3, the
balance credited to his or her Account shall be reduced to the extent necessary
to discharge the obligation;

50



--------------------------------------------------------------------------------



 



provided, however, that acceleration of the loan pursuant to paragraph (a) above
shall be postponed for an additional ten-month period in the case of a Member
whose (i) loan was made prior to September 1, 1997, and (ii) separation from
service results from a layoff or reduction in force.
     9.6 Qualified Domestic Relations Orders. The Committee shall establish
written procedures for determining whether a domestic relations order purporting
to dispose of any portion of a Member’s Account is a qualified domestic
relations order (within the meaning of Section 414(p) of the Code) (a “QDRO”).
          9.6.1 No Payment Unless a QDRO. No payment shall be made to an
Alternate Payee until the Committee (or a court of competent jurisdiction
reversing an initial adverse determination by the Committee) determines that the
order is a QDRO. Payment shall be to any Alternate Payee, in a form of
distribution which is available under Section 8.6, as specified in the QDRO.
          9.6.2 Immediate Payment Permitted. Payment may be made to an Alternate
Payee, in accordance with the QDRO, as soon as practicable after the QDRO
determination is made, without regard to whether the distribution, if made to a
Member at the time specified in the QDRO, would be permitted under the terms of
the Plan.
          9.6.3 Deferred Payment. If the QDRO does not provide for immediate
payment to an Alternate Payee, the Committee shall establish a subaccount to
record the Alternate Payee’s interest in the Member’s Account. All investment
decisions with respect to amounts credited to the subaccount shall be made by
the Alternate Payee in the manner provided in Section 5.5. Payment to the
Alternate Payee shall not be deferred beyond the date distribution to the Member
or (in the event of death) his or her Beneficiary is made or commenced.

51



--------------------------------------------------------------------------------



 



          9.6.4 Hold Procedures. Notwithstanding any contrary Plan provision, at
any time the Committee (in its discretion) may place a hold upon all or a
portion of a Member’s Account for a reasonable period of time (as determined by
the Committee) if the Committee receives notice that (a) a domestic relations
order is being sought by the Member, his or her spouse, former spouse, child or
other dependent and (b) the Member’s Account is a source of payment under such
order. For purposes of this Section 9.6.4, a “hold” means that no withdrawals,
loans or distributions may be made with respect to a Member’s Account. The
Committee shall notify the Member if a hold is placed upon his or her Account
pursuant to this Section 9.6.4.
SECTION 10
ADMINISTRATION OF THE PLAN
     10.1 Plan Administrator. The Company is hereby designated as the
administrator of the Plan (within the meaning of Sections 414(g) of the Code and
Section 3(16)(A) of ERISA).
     10.2 Committee. The Plan shall be administered by a Committee consisting of
one or more members, appointed by and holding office at the pleasure of the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
The Committee shall have the authority to control and manage the operation and
administration of the Plan as a named fiduciary under Section 402(a)(1) of
ERISA. Any member of the Committee who is also an Employee shall serve as such
without additional compensation. Any member of the Committee may resign at any
time by notice in writing mailed or delivered to the Compensation Committee. The
Compensation Committee may remove any member of the Committee at any time and
may fill any vacancy which exists.
     10.3 Actions by Committee. Each decision of a majority of the members of
the Committee then in office shall constitute the final and binding act of the
Committee. The

52



--------------------------------------------------------------------------------



 



Committee may act with or without a meeting being called or held and shall keep
minutes of all meetings held and a record of all actions taken. Except as
otherwise specifically or generally directed by the Committee, any action of the
Committee may be evidenced by a writing signed by any member of the Committee.
     10.4 Powers of Committee. The Committee shall have all powers necessary to
supervise the administration of the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following discretionary powers:
          (a) To interpret the provisions of the Plan and to determine any
question arising under, or in connection with the administration or operation
of, the Plan;
          (b) To determine all questions concerning the eligibility of any
Employee to become or remain a Member and/or an Active Member of the Plan;
          (c) To cause one or more separate Accounts to be maintained for each
Member;
          (d) To establish and revise an accounting method or formula for the
Plan, as provided in Section 6.4;
          (e) To determine the manner and form, and to notify the Trustee, of
any distribution to be made under the Plan;
          (f) To grant or deny withdrawal and loan applications under Section 9;
          (g) To determine the status and rights of Members and their spouses,
Beneficiaries or estates;
          (h) To instruct the Trustee with respect to matters to the extent
contemplated by the Trust Agreement;
          (i) To direct the Trustee as to the establishment of Investment Funds
and the investment of Plan assets held in the Investment Funds, as provided in
Section 6.3;
          (j) To appoint one or more Investment Managers in accordance with
Section 10.6.
          (k) To employ such counsel, agents and advisers, and to obtain such
legal, clerical and other services, as it may deem necessary or appropriate in
carrying out the provisions of the Plan;
          (l) To prescribe the manner and notice period in which any Member, or
his or her spouse or other Beneficiary, may make any election or designation
provided under the Plan;

53



--------------------------------------------------------------------------------



 



          (m) To establish rules for the performance of its powers and duties
and for the administration of the Plan;
          (n) To arrange for distribution to each Member of a statement of his
or her Account at least annually;
          (o) To establish rules, regulations and procedures under which
requests for Plan information from Members are processed expeditiously and
completely;
          (p) To provide to each terminated Member notice of his or her vested
interest under the Plan and the written explanation described in Section 402(f)
of the Code;
          (q) To publish a claims and appeal procedure satisfying the minimum
standards of Section 503 of ERISA pursuant to which Members or their spouses,
Beneficiaries or estates may claim Plan benefits and appeal denials of such
claims;
          (r) To determine the liabilities of the Plan, to establish and
communicate a funding policy to the Trustee and any Investment Manager appointed
under Section 10.6, and in accordance with such funding policy, to coordinate
the Plan’s investment policy with the Plan’s requirements for funds to pay
expenses and benefits as they become due;
          (s) To act as agent for the Company in keeping all records and
assisting with the preparation of all reports and disclosures necessary for
purpose of complying with the reporting and disclosure requirements of ERISA and
the Code;
          (t) To arrange for the purchase of any bond required of the Committee
members or others under Section 412 of ERISA; and
          (u) To delegate to any one or more of its members or to any other
person, severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the fiduciary and/or ministerial functions of the
Committee under the Plan.
     10.5 Fiduciary Responsibilities. To the extent permissible under ERISA, any
person may serve in more than one fiduciary capacity with respect to the Plan.
Except as required by specific provisions of ERISA, no person who is a fiduciary
with respect to the Plan shall be under any obligation to perform any duty or
responsibility with respect to the Plan which has been specifically allocated to
another fiduciary.
     10.6 Investment Responsibilities. The Committee shall direct the Trustee to
invest the Investment Funds in one or more common, pooled or other collective
investment funds. Subject to the provisions of this Section 10.6 and any
contrary provision of the Plan or Trust Agreement,

54



--------------------------------------------------------------------------------



 



exclusive authority and discretion to manage and control the assets of the Trust
Fund shall be vested in the Trustee, and the Trustee from time to time shall
review the assets and make its determinations as to the investments of the Trust
Fund.
          10.6.1 Investment Manager Appointment. The Committee (in its
discretion) may appoint, and thereafter may discharge, one or more investment
managers (the “Investment Managers”) to manage the investment of the one or more
of the Investment Funds and/or other designated portions of the Trust Fund. In
the event of any such appointment, the Trustee shall follow the instructions of
the Investment Manager in investing and administering Trust Fund assets managed
by the Investment Manager. Alternatively, the Committee may delegate investment
authority and responsibility with respect to any Investment Fund directly to any
Investment Manager which has investment management responsibility for any
collective investment fund in which the Investment Fund is invested.
          10.6.2 Eligibility. The person, firm or corporation appointed as
Investment Manager (a) shall be a person described in Section 3(38)(B) of ERISA,
(b) shall make such representations from time to time as the Committee may
require in order to determine its qualifications to be appointed and to continue
to serve in such capacity, and (c) shall acknowledge in writing its status as a
fiduciary with respect to the Plan upon acceptance of its appointment.
     10.7 Decisions of Committee. All decisions of the Committee, and any action
taken by it with respect to the Plan and within the powers granted to it under
the Plan, and any interpretation of provision of the Plan or the Trust Agreement
by the Committee, shall be conclusive and binding on all persons, and shall be
given the maximum possible deference allowed by law.

55



--------------------------------------------------------------------------------



 



     10.8 Administrative Expenses. All expenses incurred in the administration
of the Plan by the Employers, the Committee or otherwise, including legal,
Trustee’s and investment management fees and expenses, shall be paid in
reasonable amounts from the Trust Fund if not paid by the Employers, provided
that payment of such expenses from the Trust is permitted only to the extent
that the payments (if subject to Section 406) is exempt under Section 408 of
ERISA.
     10.9 Eligibility to Participate. No member of the Committee, who is also an
Eligible Employee and otherwise eligible under Section 2, shall be excluded from
membership in the Plan, but he or she (as a member of the Committee) shall not
act or pass upon any matters pertaining specifically to his or her own Account
under the Plan.
     10.10 Indemnification. Each of the Employers shall, and hereby does,
indemnify and hold harmless any of its Employees, officers or directors who may
be deemed to be a fiduciary of the Plan, and the members of the Committee, from
and against any and all losses, claims, damages, expenses and liabilities
(including reasonable attorneys’ fees and amounts paid, with the approval of the
Compensation Committee (as defined in Section 10.2), in settlement of any claim)
arising out of or resulting from the implementation of a duty, act or decision
with respect to the Plan, so long as such duty, act or decision does not involve
gross negligence or willful misconduct on the part of any such individual.
SECTION 11
TRUST FUND AND CONTRIBUTIONS
     11.1 Trust Fund. The Company shall establish a Trust Agreement with the
Trustee in order to provide for the safekeeping, administration and investment
of the assets of the Plan and the payment of benefits as provided in the Plan.
The Trustee shall receive and place in the Trust Fund all Salary Deferrals,
Employer Contributions and amounts transferred to the Trust Fund by or on behalf
of Members under Section 11.5 and shall hold, invest, reinvest and distribute
the

56



--------------------------------------------------------------------------------



 



Trust Fund in accordance with provisions of the Plan and Trust Agreement. Assets
of this Plan may be commingled with the assets of other qualified plans through
one or more collective investment funds described in Section 6.3; provided,
however, that the assets of this Plan shall not be available to provide any
benefits under any other such plan. The benefits provided under the Plan shall
be only such as can be provided by the assets of the Trust Fund, and no
liability for payment of benefits shall be imposed upon the Employers or any of
their Employees, officers, directors or shareholders. The Trust Fund shall
continue for such time as may be necessary to accomplish the purposes for which
it is created.
     11.2 No Diversion of Assets. Notwithstanding any contrary Plan provision,
at no time shall any assets of the Plan be used for, or diverted to, purposes
other than for the exclusive benefit of Eligible Employees, Members,
Beneficiaries and other persons receiving or entitled to receive benefits or
payments under the Plan. Except to the limited extent permitted by
Sections 5.4.6 and 11.3, no assets of the Plan shall ever revert to or become
the property of the Employers.
     11.3 Continuing Conditions. Any obligation of the Employers to contribute
Salary Deferrals and/or to make Employer Contributions under the Plan is hereby
conditioned upon the continued qualification of the Plan under Section 401(a) of
the Code and the exempt status of the Trust Fund under Section 501(a) of the
Code and upon the deductibility of such Salary Deferrals and/or Employer
Contributions under Section 404(a) of the Code. That portion of any Salary
Deferral or Employer Contribution which is contributed or made by reason of a
good faith mistake of fact, or by reason of a good faith mistake in determining
the deductibility of such portion, shall be returned to the Employer as promptly
as practicable, but not later than one year after the contribution was made or
the deduction was disallowed (as the case may be). The

57



--------------------------------------------------------------------------------



 



amount returned pursuant to the preceding sentence shall be an amount equal to
the excess of the amount actually contributed over the amount that would have
been contributed if the mistake had not been made; provided, however, that gains
attributable to the returnable portion shall be retained in the Trust Fund; and
provided, further, that the returnable portion shall be reduced (a) by any
losses attributable thereto, and (b) to avoid a reduction in the balance of any
Member’s Account below the balance that would have resulted if the mistake had
not been made.
     11.4 Change of Investment Alternative. The Company reserves the right to
change at any time the means through which the Plan is funded, including adding
or substituting one or more contracts with an insurance company or companies,
and thereupon may make suitable provision for the use of a designated portion of
the assets of the Trust Fund to provide for the funding and/or payment of Plan
benefits under any such insurance contract. No such change shall constitute a
termination of the Plan or result in the diversion to the Employers of any
portion of the Trust Fund. Notwithstanding the implementation of any such change
of funding medium, all references in the Plan to the Trust Fund shall also refer
to the Plan’s interest in or the assets held under any other such funding
medium.
     11.5 Rollover Contributions. Notwithstanding any contrary Plan provision,
the Committee may direct the Trustee to accept a transfer by an Employee who is
a Member of cash (or its equivalent) to the Trust Fund, but only if the transfer
qualifies as a rollover contribution under Section 402(c) or 408(d)(3)(A)(ii) of
the Code.
          11.5.1 Rollover Account. Any amount transferred to the Trust Fund
pursuant to this Section 11.5 shall be credited to the Member’s Rollover
Account. The Member shall indicate, in such manner as the Committee shall
specify, the percentage of his or her Rollover

58



--------------------------------------------------------------------------------



 



Account that is to be invested in each of the Investment Funds. In all other
respects Rollover Account investments shall be subject to the provisions of
Section 5.5.
          11.5.2 Nonqualifying Rollovers. If it is later determined that a
transfer to the Trust Fund made pursuant to this Section 11.5 did not in fact
qualify as a rollover contribution under Section 402(c) or 408(d)(3)(A)(ii) of
the Code, the balance credited to the Member’s Rollover Account shall
immediately be (a) segregated from all other Plan assets, (b) treated as a
nonqualified trust established by and for the benefit of the Member, and
(c) distributed to the Member. Such a nonqualifying rollover shall be deemed
never to have been a part of the Trust Fund.
SECTION 12
MODIFICATION OR TERMINATION OF PLAN
     12.1 Employers’ Obligations Limited. The Plan is voluntary on the part of
the Employers, and the Employers shall have no responsibility to satisfy any
liabilities under the Plan. Furthermore, the Employers do not guarantee to
continue the Plan, and the Company at any time may, by appropriate amendment of
the Plan, discontinue Salary Deferrals, Matching Contributions and/or
Discretionary for any reason at any time; provided, however, that a complete
discontinuance of all Salary Deferrals and Employer Contributions shall be
deemed a termination of the Plan.
     12.2 Right to Amend or Terminate. The Company reserves the right to alter,
amend or terminate the Plan, or any part thereof, in such manner as it may
determine. Any such alteration, amendment or termination (a “Change”) shall take
effect upon the date indicated in the document embodying the Change; provided,
however, that:
          (a) Any Change must be set forth in writing and signed by the
Company’s Chief Executive Officer or its most senior human resources officer;

59



--------------------------------------------------------------------------------



 



          (b) No Change shall (1) divest any portion of an Account that is then
vested under the Plan or, (2) except as may be permitted by regulations or other
IRS guidance, eliminate any Section 411(d)(6) protected benefit (within the
meaning of Treas. Reg. § 1.411(d)-4, Q&A-1) with respect to benefits accrued
prior to the adoption of the Change; and
          (c) Any Change to the Plan, or any part thereof, shall be subject to
the restrictions of Section 11.2 with respect to diversion of the assets of the
Plan.
     12.3 Effect of Termination. If the Plan is terminated or partially
terminated, or if there is a complete discontinuance of all Salary Deferrals and
Employer Contributions, (a) each Member who is affected by such termination or
discontinuance shall have a one hundred percent (100%) fully vested and
nonforfeitable interest in his or her Account, and (b) if the Company so
directs, all such Members’ Accounts shall become distributable under the same
rules as apply in the event of termination of employment under Section 8;
provided, however, that Salary Deferral Accounts may not be distributed before a
distribution event described in Section 8.1 actually occurs, unless and only to
the extent permitted by Section 401(k)(2)(B) of the Code.
SECTION 13
TOP-HEAVY PLAN
     13.1 Top-Heavy Plan Status. Notwithstanding any contrary Plan provision,
the provisions of this Section 13 shall apply with respect to any Plan Year for
which the Plan is a top-heavy plan (within the meaning of Section 416(g) of the
Code) (a “Top-Heavy Plan”).
          13.1.1 60% Rule. The Plan shall be a Top-Heavy Plan with respect to
any Plan Year if, as of the Determination Date, the value of the aggregate of
the Accounts under the Plan for key employees (within the meaning of Section
416(i) of the Code) exceeds sixty percent (60%) of the value of the aggregate of
the Accounts under the Plan for all Members. For purposes of determining the
value of the Accounts, the provisions of Section 416(g)(4)(E) of the Code and
Treas. Reg. § 1.416-1, Q&A T-1 are incorporated in the Plan by this reference.

60



--------------------------------------------------------------------------------



 



          13.1.2 Top-Heavy Determinations. The Committee, acting on behalf of
the Employers, shall determine as to each Plan Year whether or not the Plan is a
Top-Heavy Plan for that Plan Year. For purposes of making that determination as
to any Plan Year:
          (a) “Determination Date” means the last day of the immediately
preceding Plan Year;
          (b) The Plan shall be aggregated with each other qualified plan of any
Employer or Affiliate (1) in which a key employee (within the meaning of
Section 416(i)(1) and (5) of the Code) participates, and/or (2) which enables
the Plan or any plan described in clause (1) to meet the requirements of
Section 401(a)(4) or 410(b) of the Code;
          (c) The Plan may be aggregated with any other qualified plan of any
Employer or Affiliate, which plan is not required to be aggregated under
paragraph (b)(1) above, if the resulting group of plans would continue to meet
the requirements of Sections 401(a)(4) and 410(b) of the Code; and
          (d) In determining which employees are key and non-key employees, an
Employee’s compensation for the Plan Year shall be his or her Testing
Compensation (as defined in Section 3.1.6, but without regard to paragraphs
(c) or (d) thereof).
     13.2 Top-Heavy Plan Provisions. For any Plan Year for which the Plan is a
Top-Heavy Plan, the following provisions shall apply:
          13.2.1 Minimum Allocation. The Employers shall make an additional
contribution to the Account of each Member who is a non-key employee (within the
meaning of Section 416(i)(2) and (5) of the Code), and who is employed on the
last day of the Plan Year, in an amount which equals three percent (3%) of his
or her Top Heavy Compensation (as defined in Section 13.2.2) for the Plan Year;
provided, however, that if the Key Employee Percentage is less than three
percent (3%), the percentage rate at which such additional Employer contribution
shall be made for that Plan Year shall be reduced to the Key Employee
Percentage.
          (a) “Key Employee Percentage” means the largest percentage computed by
dividing (1) the total of all Salary Deferrals and Employer Contributions
allocated for that Plan Year to the Account of each Member who is a key employee
(within the meaning of Section 416(i)(1) and (5) of the Code), by (2) his or her
Top-Heavy Compensation for the Plan Year.

61



--------------------------------------------------------------------------------



 



          (b) The additional contribution required under this Section 13.2.1
shall be made without regard to (1) whether the Member is credited with a Year
of Service for the Plan Year, or (2) the level of the Member’s Top-Heavy
Compensation for the Plan Year.
          (c) Notwithstanding the foregoing, if a Member is also covered under
any Other Plan (as defined in Section 9.5.1(c)) and the minimum allocation of
benefit requirement applicable to Top-Heavy Plans will be met under such Other
Plan or Plans, no additional contribution will be made for the Member under this
Plan.
          13.2.2 Top-Heavy Compensation, with respect to any Member for a Plan
Year, means his or her Total Compensation (as defined in Section 5.4.2(d)).
SECTION 14
GENERAL PROVISIONS
     14.1 Plan Information. Each Member shall be advised of the general
provisions of the Plan and, upon written request addressed to the Committee,
shall be furnished with any information requested, to the extent required by
applicable law, regarding his or her status, rights and privileges under the
Plan.
     14.2 Inalienability. Except to the extent otherwise provided in
Sections 9.5 and 9.6 or mandated by Section 401(a)(13)(A) of the Code or other
applicable law, in no event may either a Member, a former Member or his or her
spouse, Beneficiary or estate sell, transfer, anticipate, assign, hypothecate,
or otherwise dispose of any right or interest under the Plan; and such rights
and interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process.
     14.3 Rights and Duties. No person shall have any rights in or to the Trust
Fund or other assets of the Plan, or under the Plan, except as, and only to the
extent, expressly provided for in the Plan. To the maximum extent permissible
under Section 410 of ERISA, neither the Employers, the Trustee nor the Committee
shall be subject to any liability or duty under the Plan

62



--------------------------------------------------------------------------------



 



except as expressly provided in the Plan, or for any other action taken, omitted
or suffered in good faith.
     14.4 No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the making of any contributions, nor any action of any
Employer, the Trustee or Committee, shall be held or construed to confer upon
any individual any right to be continued as an Employee nor, upon dismissal, any
right or interest in the Trust Fund or any other assets of the Plan, except to
the extent provided in the Plan. Each Employer expressly reserves the right to
discharge any Employee at any time.
     14.5 Apportionment of Duties. All acts required of the Employers under the
Plan may be performed by the Company for itself and its Affiliates. Any costs
incurred by the Company for itself or its Affiliates in connection with the Plan
and the costs of the Plan, if not paid from the Trust Fund pursuant to
Section 10.8, shall be equitably apportioned among the Company and the other
Employers, as determined by the Committee (in its discretion). Whenever an
Employer is permitted or required under the terms of the Plan to do or perform
any act, matter or thing, it shall be done and performed by any officer or
employee of the Employer who is duly authorized to act for the Employer.
     14.6 Merger, Consolidation or Transfer. This Plan shall not be merged or
consolidated with any other plan, nor shall there be any transfer of any assets
or liabilities from this Plan to any other plan, unless immediately after such
merger, consolidation or transfer, each Member’s accrued benefit, if such other
plan were then to terminate, is at least equal to the accrued benefit to which
the Member would have been entitled if this Plan had been terminated immediately
before such merger, consolidation or transfer.

63



--------------------------------------------------------------------------------



 



     14.7 Military Service. Notwithstanding any contrary Plan provision, Tax
Deferred Savings Contributions and Employer Contributions with respect to
qualified military service shall be provided in accordance with Section 414(u)
of the Code. Member loan repayments under Section 9.5.4 shall be suspended as
permitted under Section 414(u) of the Code.
     14.8 Applicable Law. The provisions of the Plan shall be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the laws of the State of California.
     14.9 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included.
     14.10 Captions. The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience and for
reference and in no way define, limit, enlarge or describe the scope or intent
of the Plan nor in any way shall affect the construction of any provision of the
Plan.
EXECUTION
     In Witness Whereof, Sybase, Inc., by its duly authorized officer, has
executed this Plan on the date indicated below.

                  SYBASE, INC.    
 
           
 
  By   /s/ Daniel Carl    
 
           
 
  Title   General Counsel & Secretary    
 
  Dated   October 15, 2004    

64



--------------------------------------------------------------------------------



 



APPENDIX A
DISTRIBUTIONS FROM ACQUIRED MEMBERS’ ACCOUNTS
     Notwithstanding any contrary Plan provision, the provisions of this
Appendix A shall apply to each distribution (or series of distributions) that is
to be made from an Acquired Member’s Account, but only if the balance credited
to his or her Account (to the extent vested) exceeded the Limit (as defined in
Section 8.3) as of the Valuation Date that next preceded the date of the
distribution or any prior distribution or withdrawal from the Account.
     A.1 Qualified Joint and Survivor Annuity. Unless a Qualified Election has
been made within the 90-day period ending on the date on which distribution to
an Acquired Member is to be made or commence (the “Annuity Starting Date”), the
Acquired Member’s Account shall be applied toward the purchase of an annuity
contract providing for payments in the form of a Qualified Joint and Survivor
Annuity. An Acquired Member who has made a Qualified Election within the 90-day
period shall receive a distribution in accordance with Section 8.
     A.2 Qualified Preretirement Survivor Annuity (“QPSA”). Unless a Qualified
Election has been made within the Election Period, if an Acquired Member dies
before the distribution of any portion of his or her Account has been made or
commenced and the Acquired Member is survived by his or her spouse, the Account
shall be applied toward the purchase of an annuity contract providing for the
payment of an annuity for the life of the surviving spouse. Payments under any
such annuity contract shall not commence before the date the Acquired Member (if
not deceased) would have attained Normal Retirement Age, unless the surviving
spouse elects (or consents to) (a) the earlier commencement of payments, or
(b) the payment of the Acquired Member’s Account in the form of a lump sum
(rather than as an annuity), in a written instrument which is signed by the
surviving spouse and received by the Committee not more than 90 days before the
earlier commencement date. A surviving spouse who is an Acquired Member’s
Beneficiary may make such election (or give such consent) at any time after the
Acquired Member’s death.
     A.3 Definitions. For purposes of applying this Appendix A, the following
definitions shall apply:
          (a) “Election Period” means the period that begins on the first day of
the Plan Year in which the Acquired Member attains age 35 and ends on the date
of the Acquired Member’s death; provided, however, that if the Acquired Member
terminates employment with the Employer and all Affiliates before the first day
of the Plan Year in which he or she attains age 35, the Election Period shall
begin on the date of termination.
          (b) “Qualified Election” means a written waiver of a Qualified Joint
and Survivor Annuity or a qualified Preretirement Survivor Annuity (as described
in Section A.2). Any such waiver shall be ineffective in the absence of Spousal
Consent (if applicable).
          (c) “Qualified Joint and Survivor Annuity” or “QJSA” means, in the
case of an Acquired Member:

A-1



--------------------------------------------------------------------------------



 



                    (1) Who is married on the Annuity Starting Date, an
immediate annuity for the life of the Acquired Member with a survivor annuity
for the life of his or her spouse that is fifty percent (50%) or (if the
Acquired Member so elects) one hundred percent (100%) of the amount of the
annuity which is payable during the joint lives of the Acquired Member and the
spouse; or
                    (2) Who is not married on the Annuity Starting Date, an
immediate annuity for the life of the Acquired Member only (with no survivor
benefit),
and which (in either case) is the benefit amount which is purchased with the
Acquired Member’s Account.
     (d) “Spousal Consent” has the same meaning as that specified in
Section 8.7.1.
     A.4 Notice Requirements.
     (a) QJSA. With respect to a QJSA, the Committee shall provide to each
Acquired Member, no less than 30 days and no more than 90 days before the
Annuity Starting Date, a written notice explaining (1) the terms and conditions
of the QJSA; (2) the Acquired Member’s right to make (and the effect of) an
election to waive the QJSA form of benefit; (3) the rights of an Acquired
Member’s spouse; and (4) the Acquired Member’s right to make (and the effect of)
a revocation of a previous election to waive the QJSA.
     (b) QPSA. With respect to a QPSA, the Committee shall provide to each
Acquired Member, within the period beginning on the first day of the Plan Year
in which the Acquired Member attains age 32 and ending with the close of the
Plan Year that precedes the Plan Year in which the Acquired Member attains age
35, a written notice explaining the QPSA in terms and in a manner comparable to
the explanation provided in the case of a QJSA. If an individual becomes an
Acquired Member of the Plan after the first day of the Plan Year in which he or
she attained age 32, the Committee shall provide the notice no later than the
close of the second full Plan Year following the date on which he or she became
an Acquired Member of the Plan. If an Acquired Member ceases to be an Employee
before attaining age 35, the notice shall be given within one year before or one
year after his or her Severance Date.
     (c) Waiver of 30-Day Notice Requirement. A distribution may commence less
than 30 days after the notice required under paragraph (a) above is given to the
Member, provided that:
                    (1) The Member is clearly informed that he or she has a
right to consider, for a period of at least 30 days after receiving the notice,
a decision on whether to elect a distribution and (if applicable) a particular
form of payment; and
                    (2) The Member, after receiving the notice, affirmatively
elects payment in a non-annuity form.

A-2



--------------------------------------------------------------------------------



 



     A.5 Acquired MDI Participants. With respect to any Acquired Member who was
a participant in the Micro Decisionware, Inc. Employees Profit Sharing Plan on
December 31, 1994 (the “Acquired MDI Participants”), such Acquired MDI
Participant shall be permitted to elect, in addition to the distribution options
available under Section 8.6 and this Appendix A, a one hundred percent (100%)
joint and survivor annuity.

A-3